UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10157 Franklin Global Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 7/31 Date of reporting period: 6/30/17 Item 1. Proxy Voting Records. Franklin Emerging Market Debt Opportunities Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Franklin Global Listed Infrastructure Fund ABERTIS INFRAESTRUCTURAS S.A Meeting Date:APR 02, 2017 Record Date:MAR 28, 2017 Meeting Type:ANNUAL Ticker:ABE Security ID:E0003D111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Approve Discharge of Board Management For For 4.1 Amend Articles Re: Board Composition, Meetings and Committees Management For For 4.2 Amend Article 29 Re: Distribution of Dividends Management For For 5 Approve Shareholder Remuneration either in Shares or Cash with a Charge Against Reserves Management For For 6.1 Ratify Appointment of and Elect Marina Serrano Gonzalez as Director Management For For 6.2 Ratify Appointment of and Elect Sandrine Lagumina as Director Management For For 6.3 Ratify Appointment of and Elect Enrico Letta as Director Management For For 6.4 Ratify Appointment of and Elect Luis G. Fortuno as Director Management For For 6.5 Ratify Appointment of and Elect Francisco Javier Brossa Galofre as Director Management For For 6.6 Ratify Appointment of and Elect Director Management For For 6.7 Reelect G3T SL as Director Management For For 7 Renew Appointment of Deloitte as Auditor Management For For 8 Advisory Vote on Remuneration Report Management For For 9 Approve Remuneration Policy Management For For 10 Authorize Board to Ratify and Execute Approved Resolutions Management For For AENA S.A. Meeting Date:APR 25, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:AENA Security ID:E526K0106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Standalone Financial Statements Management For For 2 Approve Consolidated Financial Statements Management For For 3 Approve Allocation of Income and Dividends Management For For 4 Approve Discharge of Board Management For For 5.1 Ratify Appointment of and Elect Francisco Javier Martin Ramiro as Director Management For For 5.2 Elect Maria Jesus Romero de Avila Torrijos as Director Management For For 5.3 Elect Alicia Segovia Marco as Director Management For For 6 Authorize Issuance of Non-Convertible Bonds/Debentures and/or Other Debt Securities up to EUR 5 Billion Management For For 7 Amend Articles Re: Company Name, Corporate Purpose, Nationality, Registered Office, Fiscal Year, Annual Statements, Reserves and Distribution of Profits Management For For 8 Change Company Name to Aena SME SA Management For For 9 Advisory Vote on Remuneration Report Management For For 10 Authorize Board to Ratify and Execute Approved Resolutions Management For For AMERICAN ELECTRIC POWER COMPANY, INC. Meeting Date:APR 25, 2017 Record Date:FEB 28, 2017 Meeting Type:ANNUAL Ticker:AEP Security ID:025537101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nicholas K. Akins Management For For 1.2 Elect Director David J. Anderson Management For For 1.3 Elect Director J. Barnie Beasley, Jr. Management For For 1.4 Elect Director Ralph D. Crosby, Jr. Management For For 1.5 Elect Director Linda A. Goodspeed Management For For 1.6 Elect Director Thomas E. Hoaglin Management For For 1.7 Elect Director Sandra Beach Lin Management For For 1.8 Elect Director Richard C. Notebaert Management For For 1.9 Elect Director Lionel L. Nowell, III Management For For 1.10 Elect Director Stephen S. Rasmussen Management For For 1.11 Elect Director Oliver G. Richard, III Management For For 1.12 Elect Director Sara Martinez Tucker Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year AMERICAN WATER WORKS COMPANY, INC. Meeting Date:MAY 12, 2017 Record Date:MAR 16, 2017 Meeting Type:ANNUAL Ticker:AWK Security ID:030420103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Julie A. Dobson Management For For 1b Elect Director Paul J. Evanson Management For For 1c Elect Director Martha Clark Goss Management For For 1d Elect Director Veronica M. Hagen Management For For 1e Elect Director Julia L. Johnson Management For For 1f Elect Director Karl F. Kurz Management For For 1g Elect Director George MacKenzie Management For For 1h Elect Director Susan N. Story Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Omnibus Stock Plan Management For For 5 Approve Nonqualified Employee Stock Purchase Plan Management For For 6 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ATLANTIA SPA Meeting Date:APR 21, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:ATL Security ID:T05404107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Statutory Reports, and Allocation of Income Management For For 2 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For Against 3 Approve Phantom Stock Option Plan (2017) and Phantom Stock Grant Plan (2017) Management For Against 4 Elect Marco Emilio Angelo Patuano as Director Management For For 5 Approve Remuneration Policy Management For For A Deliberations on Possible Legal Action Against Directors if Presented by Shareholders Management None Against ATMOS ENERGY CORPORATION Meeting Date:FEB 08, 2017 Record Date:DEC 15, 2016 Meeting Type:ANNUAL Ticker:ATO Security ID:049560105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert W. Best Management For For 1b Elect Director Kim R. Cocklin Management For For 1c Elect Director Kelly H. Compton Management For For 1d Elect Director Richard W. Douglas Management For For 1e Elect Director Ruben E. Esquivel Management For For 1f Elect Director Rafael G. Garza Management For For 1g Elect Director Richard K. Gordon Management For For 1h Elect Director Robert C. Grable Management For For 1i Elect Director Michael E. Haefner Management For For 1j Elect Director Nancy K. Quinn Management For For 1k Elect Director Richard A. Sampson Management For For 1l Elect Director Stephen R. Springer Management For For 1m Elect Director Richard Ware, II Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AUCKLAND INTERNATIONAL AIRPORT LTD. Meeting Date:OCT 20, 2016 Record Date:OCT 18, 2016 Meeting Type:ANNUAL Ticker:AIA Security ID:Q06213146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Henry van der Heyden as Director Management For For 2 Elect Michelle Guthrie as Director Management For For 3 Elect Christine Spring as Director Management For For 4 Approve the Increase in Maximum Aggregate Remuneration of Directors Management For For 5 Authorize the Board to Fix Remuneration of the Auditors Management For For BBA AVIATION PLC Meeting Date:MAY 05, 2017 Record Date:MAY 03, 2017 Meeting Type:ANNUAL Ticker:BBA Security ID:G08932165 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Re-elect Sir Nigel Rudd as Director Management For For 4 Re-elect Wayne Edmunds as Director Management For For 5 Re-elect Peter Edwards as Director Management For For 6 Re-elect Susan Kilsby as Director Management For For 7 Re-elect Simon Pryce as Director Management For For 8 Re-elect Peter Ratcliffe as Director Management For For 9 Re-elect Peter Ventress as Director Management For For 10 Reappoint Deloitte LLP as Auditors Management For For 11 Authorise Board to Fix Remuneration of Auditors Management For For 12 Approve Remuneration Report Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For BEIJING CAPITAL INTERNATIONAL AIRPORT CO., LTD. Meeting Date:JUN 28, 2017 Record Date:MAY 26, 2017 Meeting Type:ANNUAL Ticker:694 Security ID:Y07717104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Report of the Board of Directors Management For For 2 Approve 2016 Report of the Supervisory Committee Management For For 3 Approve 2016 Audited Financial Statements and Independent Auditor's Report Management For For 4 Approve 2016 Profit Distribution Proposal Management For For 5 Approve PricewaterhouseCoopers Zhong Tian LLP as PRC Auditors and PricewaterhouseCoopers as International Auditors and Authorize Board to Fix Their Remuneration Management For For 6.1 Elect Liu Xuesong as Director, Approve His Service Contract, and Authorize Board to Fix His Remuneration Shareholder For For 6.2 Elect Han Zhiliang as Director, Approve His Service Contract, and Authorize Board to Fix His Remuneration Shareholder For For 6.3 Elect Gao Lijia as Director, Approve Her Service Contract, and Authorize Board to Fix Her Remuneration Shareholder For For 6.4 Elect Gao Shiqing as Director, Approve His Service Contract, and Authorize Board to Fix His Remuneration Shareholder For For 6.5 Elect Yao Yabo as Director, Approve His Service Contract, and Authorize Board to Fix His Remuneration Shareholder For For 6.6 Elect Ma Zheng as Director, Approve His Service Contract, and Authorize Board to Fix His Remuneration Shareholder For For 6.7 Elect Cheng Chi Ming, Brian as Director, Approve His Service Contract, and Authorize Board to Fix His Remuneration Shareholder For For 6.8 Elect Japhet Sebastian Law as Director, Approve His Service Contract, and Authorize Board to Fix His Remuneration Shareholder For Against 6.9 Elect Jiang Ruiming as Director, Approve His Service Contract, and Authorize Board to Fix His Remuneration Shareholder For For 6.10 Elect Liu Guibin as Director, Approve His Service Contract, and Authorize Board to Fix His Remuneration Shareholder For For 6.11 Elect Zhang Jiali as Director, Approve His Service Contract, and Authorize Board to Fix His Remuneration Shareholder For For 7.1 Elect Song Shengli as Supervisor, Approve His Service Contract, and Authorize Board to Fix His Remuneration Shareholder For For 7.2 Elect Dong Ansheng as Supervisor, Approve His Service Contract, and Authorize Board to Fix His Remuneration Shareholder For For 7.3 Elect Wang Xiaolong as Supervisor, Approve His Service Contract, and Authorize Board to Fix His Remuneration Shareholder For For BEIJING ENTERPRISES WATER GROUP LTD. Meeting Date:JUN 01, 2017 Record Date:MAY 26, 2017 Meeting Type:ANNUAL Ticker:371 Security ID:G0957L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1 Elect Zhang Tiefu as Director Management For Against 3.2 Elect Qi Xiaohong as Director Management For Against 3.3 Elect Ke Jian as Director Management For Against 3.4 Elect Zhang Gaobo as Director Management For For 3.5 Elect Wang Kaijun as Director Management For For 3.6 Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against 8 Amend Bye-Laws Management For For BORALEX INC. Meeting Date:MAY 04, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:BLX Security ID:09950M300 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alain Ducharme Management For For 1.2 Elect Director Edward H. Kernaghan Management For For 1.3 Elect Director Patrick Lemaire Management For For 1.4 Elect Director Richard Lemaire Management For For 1.5 Elect Director Yves Rheault Management For For 1.6 Elect Director Alain Rheaume Management For For 1.7 Elect Director Michelle Samson-Doel Management For For 1.8 Elect Director Pierre Seccareccia Management For For 1.9 Elect Director Dany St-Pierre Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Amend Stock Option Plan Management For For 4 Advisory Vote on Executive Compensation Approach Management For For CCR S.A. Meeting Date:APR 11, 2017 Record Date: Meeting Type:ANNUAL Ticker:CCRO3 Security ID:P2170M104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2016 Management For For 2 Approve Capital Budget Management For For 3 Approve Allocation of Income Management For For 4.1 Fix Number of Directors Management For For 4.2 Elect Ana Maria Marcondes Penido Sant'Anna as Director and Vice-Chairman and Eduarda Penido Dalla Vecchia As Alternate Management For Abstain 4.3 Elect Francisco Caprino Neto as Director and Roberto Navarro Evangelista as Alternate Management For Abstain 4.4 Elect Ricardo Coutinho de Sena as Director and Jose Henrique Braga Polido Lopes as Alternate Management For Abstain 4.5 Elect Jose Florencio Rodriges Neto as Director and Livio Hagime Kuze as Alternate Management For Abstain 4.6 Elect Paulo Roberto Reckziegel Guedes as Director and Tarcisio Augusto Carneiro as Alternate Management For Abstain 4.7 Elect Ana Dolores Moura Carneiro Novaes as Director and Eduardo Penido Sant'Anna as Alternate Management For Abstain 4.8 Elect Paulo Marcio de Oliveira Monteiro as Director and Marina Rosenthal Rocha as Alternate Management For Abstain 4.9 Elect Henrique Sutton de Sousa Neves as Director and Rosa E Penido Dalla Vecchia as Alternate Management For Abstain 4.10 Elect Murilo Cesar Lemos dos Santos Passos as Director and Chairman and Fernando Luiz Aguiar Filho as Alternate Management For Abstain 4.11 Elect Luiz Alberto Colonna Rosman as Independent Director Management For Abstain 4.12 Elect Wilson Nelio Brumer as Independent Director Management For Abstain 4.13 Elect Mailson Ferreira da Nobrega as Director Appointed by Minority Shareholder Shareholder None For 4.14 Elect Charles Rene Lebarbenchon as Director Appointed by Minority Shareholder Shareholder None Abstain 5.1 Install and Fix Number of Fiscal Council Members Management For For 5.2 Elect Newton Brandao Ferraz Ramos as Fiscal Council Member and Fernando Santos Salles as Alternate Management For Abstain 5.3 Elect Adalgiso Fragoso Faria as Fiscal Council Member and Marcelo de Andrade as Alternate Management For Abstain 5.4 Elect Jose Valdir Pesce as Fiscal Council Member and Edmar Briguelli as Alternate Management For Abstain 5.5 Elect Luiz Claudio Leite de Oliveira as Fiscal Council Member and Andre Eduardo Dantas as Alternate Appointed by Minority Shareholder Shareholder None For 5.6 Elect Fiscal Maria Cecilia Rossi as Fiscal Council Member and Alexandre Cardoso Freitas as Alternate Appointed by Minority Shareholder Shareholder None Abstain 6 Approve Remuneration of Company's Management Management For Against 7 Approve Remuneration of Fiscal Council Members Management For For CCR S.A. Meeting Date:APR 11, 2017 Record Date: Meeting Type:SPECIAL Ticker:CCRO3 Security ID:P2170M104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles to Reflect Changes in Capital and Consolidate Bylaws Accordingly Management For For CELLNEX TELECOM S.A. Meeting Date:APR 26, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:CLNX Security ID:E2R41M104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Approve Discharge of Board Management For For 4 Renew Appointment of Deloitte as Auditor Management For For 5 Amend Remuneration Policy Management For For 6.1 Fix Number of Directors at 10 Management For For 6.2 Elect Concepcion del Rivero Bermejo as Director Management For For 7 Authorize Board to Ratify and Execute Approved Resolutions Management For For 8 Advisory Vote on Remuneration Report Management For For CHENIERE ENERGY, INC. Meeting Date:JAN 31, 2017 Record Date:DEC 14, 2016 Meeting Type:SPECIAL Ticker:LNG Security ID:16411R208 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Omnibus Stock Plan Management For For CHENIERE ENERGY, INC. Meeting Date:MAY 18, 2017 Record Date:MAR 30, 2017 Meeting Type:ANNUAL Ticker:LNG Security ID:16411R208 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director G. Andrea Botta Management For For 1b Elect Director Jack A. Fusco Management For For 1c Elect Director Vicky A. Bailey Management For For 1d Elect Director Nuno Brandolini Management For For 1e Elect Director Jonathan Christodoro Management For For 1f Elect Director David I. Foley Management For For 1g Elect Director David B. Kilpatrick Management For For 1h Elect Director Samuel Merksamer Management For For 1i Elect Director Donald F. Robillard, Jr. Management For For 1j Elect Director Neal A. Shear Management For For 1k Elect Director Heather R. Zichal Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For 5 Amend Omnibus Stock Plan Management For For CLP HOLDINGS LTD. Meeting Date:MAY 05, 2017 Record Date:APR 27, 2017 Meeting Type:ANNUAL Ticker:2 Security ID:Y1660Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2a Elect Roderick Ian Eddington as Director Management For For 2b Elect Lee Yui Bor as Director Management For For 2c Elect William Elkin Mocatta as Director Management For For 2d Elect Vernon Francis Moore as Director Management For For 2e Elect Cheng Hoi Chuen, Vincent as Director Management For Against 3 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 5 Authorize Repurchase of Issued Share Capital Management For For COMPANHIA DE SANEAMENTO DO PARANA SANEPAR Meeting Date:JAN 27, 2017 Record Date: Meeting Type:SPECIAL Ticker:SAPR4 Security ID:P3058Y103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Ratify Election of Fiscal Council Member and Alternate Appointed by Preferred Shareholder Shareholder None For COMPANHIA DE SANEAMENTO DO PARANA SANEPAR Meeting Date:APR 27, 2017 Record Date: Meeting Type:ANNUAL Ticker:SAPR4 Security ID:P3058Y103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Reginaldo Ferreira Alexandre as Fiscal Council Member and Walter Luiz Bernardes Albertoni as Alternate Appointed by Preferred Shareholder Shareholder None For 2 Elect Adriano Cives Seabra as Director and Gustavo Rocha Gattass as Alternate Appointed by Preferred Shareholder Shareholder None For COSCO PACIFIC LIMITED Meeting Date:JUL 18, 2016 Record Date:JUL 12, 2016 Meeting Type:SPECIAL Ticker:1199 Security ID:G2442N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Change English Name and Adopt Chinese Name Management For For COSCO SHIPPING PORTS LIMITED Meeting Date:OCT 12, 2016 Record Date:OCT 07, 2016 Meeting Type:SPECIAL Ticker:1199 Security ID:G2442N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve New Financial Services Master Agreement and Deposit Transactions, Relevant Annual Caps and Related Transactions Management For Against COSCO SHIPPING PORTS LIMITED Meeting Date:MAR 10, 2017 Record Date:MAR 06, 2017 Meeting Type:SPECIAL Ticker:1199 Security ID:G2442N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Transaction Agreement and the Strategic Co-operation Agreement and Related Transactions Management For For 2 Elect Feng Boming as Director Management For Against 3 Elect Zhang Wei as Director Management For Against 4 Elect Chen Dong as Director Management For Against 5 Elect Chan Ka Lok as Director Management For For COSCO SHIPPING PORTS LIMITED Meeting Date:MAY 18, 2017 Record Date:MAY 12, 2017 Meeting Type:ANNUAL Ticker:1199 Security ID:G2442N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1a Elect Deng Huangjun as Director Management For For 3.1b Elect Xu Zunwu as Director Management For For 3.1c Elect Wong Tin Yau, Kelvin as Director Management For Against 3.1d Elect Fan Hsu Lai Tai, Rita as Director Management For Against 3.1e Elect Adrian David Li Man Kiu as Director Management For Against 3.2 Authorize Board to Fix Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For Against 5A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5B Authorize Repurchase of Issued Share Capital Management For For 5C Authorize Reissuance of Repurchased Shares Management For Against DOMINION RESOURCES, INC. Meeting Date:MAY 10, 2017 Record Date:MAR 03, 2017 Meeting Type:ANNUAL Ticker:D Security ID:25746U109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William P. Barr Management For For 1.2 Elect Director Helen E. Dragas Management For For 1.3 Elect Director James O. Ellis, Jr. Management For For 1.4 Elect Director Thomas F. Farrell, II Management For For 1.5 Elect Director John W. Harris Management For Against 1.6 Elect Director Ronald W. Jibson Management For For 1.7 Elect Director Mark J. Kington Management For For 1.8 Elect Director Joseph M. Rigby Management For For 1.9 Elect Director Pamela J. Royal Management For For 1.10 Elect Director Robert H. Spilman, Jr. Management For For 1.11 Elect Director Susan N. Story Management For For 1.12 Elect Director Michael E. Szymanczyk Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Change Company Name to Dominion Energy, Inc. Management For For 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Require Director Nominee with Environmental Experience Shareholder Against For 8 Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against For 9 Report on Methane Emissions Management and Reduction Targets Shareholder Against For DP WORLD LTD Meeting Date:APR 27, 2017 Record Date:MAR 28, 2017 Meeting Type:ANNUAL Ticker:DPW Security ID:M2851K107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for FY 2016 Management For For 2 Approve Final Dividends of USD 0.38 per Share for FY 2016 Management For For 3 Reelect Sultan Ahmed Bin Sulayem as Director Management For For 4 Reelect Yuvraj Narayan as Director Management For For 5 Reelect Deepak Parekh as Director Management For For 6 Reelect Robert Woods as Director Management For For 7 Reelect Mark Russell as Director Management For For 8 Reelect Abdulla Ghobash as Director Management For For 9 Reelect Nadya Kamali as Director Management For For 10 Reelect Mohamed Al Suwaidi as Director Management For For 11 Reelect KPMG LLP as Auditors Management For For 12 Authorize Board to Fix Remuneration of Auditors Management For For 13 Authorize Share Issuance with Preemptive Rights Management For For 14 Authorize Share Repurchase Program Management For For 15 Eliminate Preemptive Rights Pursuant to Item 13 Above Management For For 16 Authorize Cancellation of Repurchased Shares Management For For DTE ENERGY COMPANY Meeting Date:MAY 04, 2017 Record Date:MAR 07, 2017 Meeting Type:ANNUAL Ticker:DTE Security ID:233331107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gerard M. Anderson Management For For 1.2 Elect Director David A. Brandon Management For For 1.3 Elect Director W. Frank Fountain, Jr. Management For For 1.4 Elect Director Charles G. McClure, Jr. Management For For 1.5 Elect Director Gail J. McGovern Management For For 1.6 Elect Director Mark A. Murray Management For For 1.7 Elect Director James B. Nicholson Management For For 1.8 Elect Director Charles W. Pryor, Jr. Management For For 1.9 Elect Director Josue Robles, Jr. Management For For 1.10 Elect Director Ruth G. Shaw Management For For 1.11 Elect Director David A. Thomas Management For For 1.12 Elect Director James H. Vandenberghe Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against For DUKE ENERGY CORPORATION Meeting Date:MAY 04, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:DUK Security ID:26441C204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Angelakis Management For For 1.2 Elect Director Michael G. Browning Management For For 1.3 Elect Director Theodore F. Craver, Jr. Management For For 1.4 Elect Director Daniel R. DiMicco Management For For 1.5 Elect Director John H. Forsgren Management For For 1.6 Elect Director Lynn J. Good Management For For 1.7 Elect Director John T. Herron Management For For 1.8 Elect Director James B. Hyler, Jr. Management For For 1.9 Elect Director William E. Kennard Management For For 1.10 Elect Director E. Marie McKee Management For For 1.11 Elect Director Charles W. Moorman, IV Management For For 1.12 Elect Director Carlos A. Saladrigas Management For For 1.13 Elect Director Thomas E. Skains Management For For 1.14 Elect Director William E. Webster, Jr. Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Eliminate Supermajority Vote Requirement Management For For 6 Report on Lobbying Expenses Shareholder Against For 7 Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against For 8 Report on the Public Health Risk of Dukes Energy's Coal Use Shareholder Against Against EDISON INTERNATIONAL Meeting Date:APR 27, 2017 Record Date:MAR 03, 2017 Meeting Type:ANNUAL Ticker:EIX Security ID:281020107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Vanessa C.L. Chang Management For For 1.2 Elect Director Louis Hernandez, Jr. Management For For 1.3 Elect Director James T. Morris Management For For 1.4 Elect Director Pedro J. Pizarro Management For For 1.5 Elect Director Linda G. Stuntz Management For Against 1.6 Elect Director William P. Sullivan Management For For 1.7 Elect Director Ellen O. Tauscher Management For For 1.8 Elect Director Peter J. Taylor Management For For 1.9 Elect Director Brett White Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Proxy Access Right Shareholder Against Against EDP RENOVAVEIS S.A. Meeting Date:APR 06, 2017 Record Date:MAR 30, 2017 Meeting Type:ANNUAL Ticker:EDPR Security ID:E3847K101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Approve Individual and Consolidated Management Reports, and Corporate Governance Report Management For For 4 Approve Discharge of Board Management For For 5 Reelect Jose Antonio de Melo Pinto Ribeiro as Chairman of Meeting Management For For 6 Approve Remuneration Policy Management For For 7 Renew Appointment of KPMG Auditores as Auditor Management For For 8 Authorize Board to Ratify and Execute Approved Resolutions Management For For EIFFAGE Meeting Date:APR 19, 2017 Record Date:APR 12, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:FGR Security ID:F2924U106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.50 per Share Management For For 4 Approve Auditors' Special Report on New Related-Party Transactions Management For For 5 Reelect Marie Lemarie as Director Management For For 6 Reelect Therese Cornil as Director Management For For 7 Reelect Carol Xueref as Director Management For For 8 Elect Bruno Flichy as Director Management For For 9 Reelect Dominique Marcel as Director Management For For 10 Non-Binding Vote on Compensation of Benoit de Ruffray, Chairman and CEO since January 18, 2016 Management For Against 11 Non-Binding Vote on Compensation of Jean-Francois Roverato, Chairman until January 17, 2016 Management For For 12 Non-Binding Vote on Compensation of Max Roche, CEO until January 17, 2016 Management For For 13 Approve Remuneration Policy for CEO and Chairman Management For For 14 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 15 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 16 Authorize Capitalization of Reserves of Up to EUR 80 Million for Bonus Issue or Increase in Par Value Management For Against 17 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 150 Million Management For Against 18 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 39,232,906 Management For Against 19 Approve Issuance of Equity or Equity-Linked Securities for up to 20 Percent of Issued Capital Per Year for Private Placements, up to Aggregate Nominal Amount of EUR 39,232,906 Management For Against 20 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For Against 21 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For Against 22 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For Against 23 Authorize up to 1 Million Shares for Use in Stock Option Plans Management For Against 24 Amend Article 4 and 28 of Bylaws to Comply with Legal Changes Management For For 25 Delegate Power to the Board of Directors to Amend the Bylaws to Comply with New Regulation Management For Against 26 Authorize Filing of Required Documents/Other Formalities Management For For EMERA INCORPORATED Meeting Date:MAY 12, 2017 Record Date:MAR 23, 2017 Meeting Type:ANNUAL Ticker:EMA Security ID:290876101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sylvia D. Chrominska Management For For 1.2 Elect Director Henry E. Demone Management For For 1.3 Elect Director Allan L. Edgeworth Management For For 1.4 Elect Director James D. Eisenhauer Management For For 1.5 Elect Director Christopher G. Huskilson Management For For 1.6 Elect Director B. Lynn Loewen Management For For 1.7 Elect Director John T. McLennan Management For For 1.8 Elect Director Donald A. Pether Management For For 1.9 Elect Director John B. Ramil Management For For 1.10 Elect Director Andrea S. Rosen Management For For 1.11 Elect Director Richard P. Sergel Management For For 1.12 Elect Director M. Jacqueline Sheppard Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Authorize Board to Fix Remuneration of Auditors Management For For 4 Advisory Vote on Executive Compensation Approach Management For For ENAV S.P.A. Meeting Date:APR 28, 2017 Record Date:APR 19, 2017 Meeting Type:ANNUAL Ticker:ENAV Security ID:T3R4KN103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Fix Number of Directors at Nine Shareholder None For 4 Fix Board Terms for Directors Shareholder None For 5.1 Slate Submitted by Ministry of Economy and Finance Shareholder None Did Not Vote 5.2 Slate Submitted by Institutional Investors (Assogestioni) Shareholder None For 6 Elect Roberto Scaramella as Board Chair Shareholder None For 7 Approve Remuneration of Directors Shareholder None For 8 Appoint Alternate Internal Statutory Auditor Management For Against 9 Approve Internal Auditors' Remuneration Shareholder None For 10 Approve Remuneration Policy Management For For 11 Approve Restricted Stock Plan Management For Against 12 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For For A Deliberations on Possible Legal Action Against Directors if Presented by Shareholders Management None Against ENBRIDGE INC. Meeting Date:DEC 15, 2016 Record Date:NOV 07, 2016 Meeting Type:SPECIAL Ticker:ENB Security ID:29250N105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with the Merger Management For For 2 Amend By-Law No.1 Management For For ENBRIDGE INC. Meeting Date:MAY 11, 2017 Record Date:MAR 23, 2017 Meeting Type:ANNUAL Ticker:ENB Security ID:29250N105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Pamela L. Carter Management For For 1.2 Elect Director Clarence P. Cazalot, Jr. Management For For 1.3 Elect Director Marcel R. Coutu Management For For 1.4 Elect Director Gregory L. Ebel Management For For 1.5 Elect Director J. Herb England Management For For 1.6 Elect Director Charles W. Fischer Management For For 1.7 Elect Director V. Maureen Kempston Darkes Management For For 1.8 Elect Director Michael McShane Management For For 1.9 Elect Director Al Monaco Management For For 1.10 Elect Director Michael E.J. Phelps Management For For 1.11 Elect Director Rebecca B. Roberts Management For For 1.12 Elect Director Dan C. Tutcher Management For For 1.13 Elect Director Catherine L. Williams Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Approve Shareholder Rights Plan Management For For 4 Advisory Vote on Executive Compensation Approach Management For For 5 Prepare a Report Detailing Due Diligence Process to Identify And Address Social And Environmental Risks When Reviewing Potential Acquisitions Shareholder Against Against ENEL AMERICAS S.A. Meeting Date:APR 27, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:ENELAM Security ID:29274F104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Approve Remuneration of Directors Management For For 4 Approve Remuneration of Directors' Committee and Approve Their Budget for FY 2017 Management For For 5 Present Board's Report on Expenses; Present Directors' Committee Report on Activities and Expenses Management None None 6 Appoint Auditors Management For For 7 Elect Two Supervisory Account Inspectors and their Alternates; Approve their Remuneration Management For For 8 Designate Risk Assessment Companies Management For For 9 Approve Investment and Financing Policy Management For For 10 Present Dividend Policy and Distribution Procedures Management None None 11 Receive Report Regarding Related-Party Transactions Management None None 12 Present Report on Processing, Printing, and Mailing Information Required by Chilean Law Management None None 13 Other Business Management For Against 14 Authorize Board to Ratify and Execute Approved Resolutions Management For For 1 Approve Cancellation of Company's Shares Acquired as Result of Merger with Endesa Americas and Chilectra Americas into Enel Americas and Resulting Reduction of Share Capital from CLP 4.62 Trillion to CLP 4.53 Trillion Management For For 2 Amend Article 5 and First Transitory Article Re: Currency Change Management For For 3 Amend Articles 15 and 16 Management For For 4 Receive Report Regarding Related-Party Transactions Entered into During Period Since Last Shareholders' Meeting of Enel Americas Management None None 5 Adopt Agreements to Carry out Proposed Changes to Bylaws and Granting of Powers to Carry Forward Resolutions Adopted by General Meeting Management For For ENEL SPA Meeting Date:MAY 04, 2017 Record Date:APR 24, 2017 Meeting Type:ANNUAL Ticker:ENEL Security ID:T3679P115 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For For 4 Fix Number of Directors Management For For 5 Fix Board Terms for Directors Management For For 6.1 Slate Submitted by the Italian Ministry of Economy And Finance Shareholder None Did Not Vote 6.2 Slate Submitted by Institutional Investors (Assogestioni) Shareholder None For 7 Elect Patrizia Grieco as Board Chair Shareholder None For 8 Approve Remuneration of Directors Shareholder None For 9 Approve 2017 Monetary Long-Term Incentive Plan Management For For 10 Approve Remuneration Policy Management For For EVERSOURCE ENERGY Meeting Date:MAY 03, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:ES Security ID:30040W108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John S. Clarkeson Management For For 1.2 Elect Director Cotton M. Cleveland Management For For 1.3 Elect Director Sanford Cloud, Jr. Management For For 1.4 Elect Director James S. DiStasio Management For For 1.5 Elect Director Francis A. Doyle Management For For 1.6 Elect Director Charles K. Gifford Management For For 1.7 Elect Director James J. Judge Management For For 1.8 Elect Director Paul A. La Camera Management For For 1.9 Elect Director Kenneth R. Leibler Management For For 1.10 Elect Director William C. Van Faasen Management For For 1.11 Elect Director Frederica M. Williams Management For For 1.12 Elect Director Dennis R. Wraase Management For For 2 Provide Proxy Access Right Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For 6 Ratify Deloitte & Touche LLP as Auditors Management For For EXELON CORPORATION Meeting Date:APR 25, 2017 Record Date:MAR 03, 2017 Meeting Type:ANNUAL Ticker:EXC Security ID:30161N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony K. Anderson Management For For 1b Elect Director Ann C. Berzin Management For For 1c Elect Director Christopher M. Crane Management For For 1d Elect Director Yves C. de Balmann Management For For 1e Elect Director Nicholas DeBenedictis Management For For 1f Elect Director Nancy L. Gioia Management For For 1g Elect Director Linda P. Jojo Management For For 1h Elect Director Paul L. Joskow Management For For 1i Elect Director Robert J. Lawless Management For For 1j Elect Director Richard W. Mies Management For For 1k Elect Director John W. Rogers, Jr. Management For For 1l Elect Director Mayo A. Shattuck, III Management For For 1m Elect Director Stephen D. Steinour Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year FERROVIAL SA Meeting Date:APR 04, 2017 Record Date:MAR 30, 2017 Meeting Type:ANNUAL Ticker:FER Security ID:E49512119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements Management For For 2 Approve Allocation of Income Management For For 3 Approve Discharge of Board Management For For 4 Appoint Deloitte as Auditor Management For For 5.1 Ratify Appointment of and Elect Philip Bowman as Director Management For For 5.2 Elect Hanne Birgitte Breinbjerb Sorensen as Director Management For For 6 Authorize Capitalization of Reserves for Scrip Dividends Management For For 7 Authorize Capitalization of Reserves for Scrip Dividends Management For For 8 Approve Reduction in Share Capital via Amortization of Treasury Shares Management For For 9.1 Amend Article 46 Re: Attendance of Board Meetings Management For For 9.2 Remove Chapter VII Transitory Provision Re: Audit and Control Committee Management For For 10 Authorize Share Repurchase Program Management For For 11 Authorize Board to Ratify and Execute Approved Resolutions Management For For 12 Advisory Vote on Remuneration Report Management For For 13 Receive Amendments to Board of Directors Regulations Management None None GROUPE EUROTUNNEL SE Meeting Date:APR 27, 2017 Record Date:APR 24, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:GET Security ID:F477AL114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income and Dividends of EUR 0.26 per Share Management For For 3 Approve Consolidated Financial Statements and Statutory Reports Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Ratify Appointment of Corinne Bach as Director Management For For 7 Approve Remuneration of Directors in the Aggregate Amount of EUR 825,000 Management For For 8 Non-Binding Vote on Compensation of Jacques Gounon, Chairman and CEO Management For For 9 Non-Binding Vote on Compensation of Francois Gauthey, Vice-CEO Management For For 10 Approve Remuneration Policy of CEO and Chairman Management For For 11 Approve Remuneration Policy of Vice CEO Management For For 12 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 110 Million Management For For 13 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 14 Set Total Limit for Capital Increase to Result from All Issuance Requests at EUR 110 Million Management For For 15 Authorize up to 315,000 Shares for Use in Restricted Stock Plans Reserved for Employees, Excluding Executives Management For For 16 Authorize up to 1.2 Million Shares for Use in Restricted Stock Plans Under Performance Conditions Reserved for Employees and Executive Officers Management For For 17 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 18 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 19 Authorize Filing of Required Documents/Other Formalities Management For For GRUPO AEROPORTUARIO DEL CENTRO NORTE S.A.B. DE C.V. Meeting Date:MAY 31, 2017 Record Date:MAY 03, 2017 Meeting Type:SPECIAL Ticker:OMA B Security ID:400501102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Cancellation of 6.23 Million Series B Repurchased Shares and Consequently Reduction in Fixed Portion of Share Capital and Amend Article 6 Management For For 2 Appoint Legal Representatives Management For For GRUPO AEROPORTUARIO DEL PACIFICO S.A.B. DE C.V. Meeting Date:APR 25, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:GAP B Security ID:400506101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reports in Compliance with Article 28, Section IV of Mexican Securities Market Law Management For For 2 Approve Discharge of Board of Directors and Officers Management For For 3 Approve Individual and Consolidated Financial Statements and Statutory Reports, and Approval of External Auditors' Report on Financial Statements Management For For 4 Approve Allocation of Income in the Amount of MXN 3.16 Billion Management For For 5 Approve Two Dividends of MXN 2.86 per Share to be Distributed on or Before Aug. 31, 2017 and Dec. 31, 2017 Respectively Management For For 6 Cancel Pending Amount of MXN 950 Million of Share Repurchase Approved at AGM on April 26, 2016; Set Share Repurchase Maximum Amount of MXN 995 Million Management For For 7 Information on Election or Ratification of Four Directors and Their Alternates of Series BB Shareholders Management None None 8 Elect or Ratify Directors of Series B Shareholders that Hold 10 Percent of Share Capital Management None None 9 Elect or Ratify Directors of Series B Shareholders Management For For 10 Elect or Ratify Board Chairman Management For For 11 Approve Remuneration of Directors for Years 2016 and 2017 Management For For 12 Elect or Ratify Director of Series B Shareholders and Member of Nomination and Remuneration Committee Management For For 13 Elect or Ratify Chairman of Audit and Corporate Practices Committee Management For For 14 Present Report Regarding Individual or Accumulated Operations Greater Than USD 3 Million Management None None 15 Authorize Board to Ratify and Execute Approved Resolutions Management For For 1 Approve Reduction in Fixed Capital by MXN 1.75 Billion; Amend Article 6 of Company's Bylaws Accordingly Management For For 2 Authorize Board to Ratify and Execute Approved Resolutions Management For For GRUPO AEROPORTUARIO DEL SURESTE S.A.B. DE C.V. Meeting Date:APR 26, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:ASUR B Security ID:40051E202 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Approve CEO's and Auditor's Report on Financial Statements and Statutory Reports Management For For 1b Approve Board's Report on Accounting Criteria Policy and Disclosure Policy Law Management For For 1c Approve Report Re: Activities and Operations Undertaken by the Board Management For For 1d Approve Individual and Consolidated Financial Statements Management For For 1e Approve Audit Committee's Report Regarding Company's Subsidiaries Management For For 1f Approve Report on Adherence to Fiscal Obligations Management For For 2a Approve Increase in Legal Reserve by MXN 181.87 Million Management For For 2b Approve Cash Dividends of MXN 6.16 Per Series B and BB Shares Management For For 2c Set Maximum Amount of MXN 1.61 Billion for Share Repurchase; Approve Policy Related to Acquisition of Own Shares Management For For 3a Approve Discharge of Board of Directors and CEO Management For For 3b.1 Elect/Ratify Fernando Chico Pardo as Director Management For For 3b.2 Elect/Ratify Jose Antonio Perez Anton as Director Management For For 3b.3 Elect/Ratify Luis Chico Pardo as Director Management For For 3b.4 Elect/Ratify Aurelio Perez Alonso as Director Management For For 3b.5 Elect/Ratify Rasmus Christiansen as Director Management For For 3b.6 Elect/Ratify Francisco Garza Zambrano as Director Management For For 3b.7 Elect/Ratify Ricardo Guajardo Touche as Director Management For For 3b.8 Elect/Ratify Guillermo Ortiz Martinez as Director Management For For 3b.9 Elect/Ratify Roberto Servitje Sendra as Director Management For For 3c.1 Elect/Ratify Ricardo Guajardo Touche as Chairman of Audit Committee Management For For 3d.1 Elect/Ratify Fernando Chico Pardo, Jose Antonio Perez Anton and Roberto Servitje Sendra as Members of Nominations and Compensations Committee Management For For 3e.1 Approve Remuneration of Directors in the Amount of MXN 55,000 Management For For 3e.2 Approve Remuneration of Operations Committee in the Amount of MXN 55,000 Management For For 3e.3 Approve Remuneration of Nominations and Compensations Committee in the Amount of MXN 55,000 Management For For 3e.4 Approve Remuneration of Audit Committee in the Amount of MXN 77,000 Management For For 3e.5 Approve Remuneration of Acquisitions and Contracts Committee in the Amount of MXN 17,000 Management For For 4a Authorize Claudio R. Gongora Morales to Ratify and Execute Approved Resolutions Management For For 4b Authorize Rafael Robles Miaja to Ratify and Execute Approved Resolutions Management For For 4c Authorize Ana Maria Poblanno Chanona to Ratify and Execute Approved Resolutions Management For For GUANGDONG INVESTMENT LTD. Meeting Date:MAR 20, 2017 Record Date:MAR 17, 2017 Meeting Type:SPECIAL Ticker:270 Security ID:Y2929L100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition, Specific Mandate, Sale and Purchase Agreement and Related Transactions Management For For 2 Elect Cai Yong as Director Management For For GUANGDONG INVESTMENT LTD. Meeting Date:JUN 23, 2017 Record Date:JUN 19, 2017 Meeting Type:ANNUAL Ticker:00270 Security ID:Y2929L100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1 Elect Tsang Hon Nam as Director Management For For 3.2 Elect Zhao Chunxiao as Director Management For For 3.3 Elect Fung Daniel Richard as Director Management For Against 3.4 Elect Cheng Mo Chi, Moses as Director Management For Against 3.5 Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For IBERDROLA S.A. Meeting Date:MAR 31, 2017 Record Date:MAR 26, 2017 Meeting Type:ANNUAL Ticker:IBE Security ID:E6165F166 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements Management For For 2 Approve Consolidated and Standalone Management Reports Management For For 3 Approve Discharge of Board Management For For 4 Appoint KPMG Auditores as Auditor Management For For 5 Amend Preamble of Bylaws Management For For 6 Amend Articles 7 and 8 Re: Company's Commitment, Mission, Vision and Values Management For For 7 Amend Article 14 of General Meeting Regulations Re: Right to Information and Technical Improvements Management For For 8 Amend Articles 19 and 39 of General Meeting Regulations Re: Channels for Participation Management For For 9 Elect Juan Manuel Gonzalez Serna as Director Management For For 10 Elect Francisco Martinez Corcoles as Director Management For For 11 Approve Allocation of Income and Dividends Management For For 12 Authorize Capitalization of Reserves for Scrip Dividends Management For For 13 Authorize Capitalization of Reserves for Scrip Dividends Management For For 14 Authorize Share Repurchase and Capital Reduction via Amortization of Repurchased Shares Management For For 15 Approve Restricted Stock Plan Management For For 16 Advisory Vote on Remuneration Report Management For For 17 Authorize Issuance of Non-Convertible Bonds/Debentures and/or Other Debt Securities up to EUR 20 Billion and Issuance of Notes up to EUR 6 Billion Management For For 18 Authorize Board to Ratify and Execute Approved Resolutions Management For For JAPAN AIRPORT TERMINAL CO. LTD. Meeting Date:JUN 29, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:9706 Security ID:J2620N105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 17 Management For For 2 Amend Articles to Clarify Director Authority on Shareholder Meetings Management For For 3.1 Elect Director Takashiro, Isao Management For For 3.2 Elect Director Yokota, Nobuaki Management For For 3.3 Elect Director Suzuki, Hisayasu Management For For 3.4 Elect Director Akahori, Masatoshi Management For For 3.5 Elect Director Yonemoto, Yasuhide Management For For 3.6 Elect Director Chiku, Morikazu Management For For 3.7 Elect Director Kato, Katsuya Management For For 3.8 Elect Director Tanaka, Kazuhito Management For For 3.9 Elect Director Onishi, Masaru Management For Against 3.10 Elect Director Takagi, Shigeru Management For For 3.11 Elect Director Harada, Kazuyuki Management For Against 3.12 Elect Director Takemura, Shigeyuki Management For For 3.13 Elect Director Kawashita, Haruhisa Management For For 3.14 Elect Director Ishizeki, Kiyoshi Management For For 3.15 Elect Director Miyauchi, Toyohisa Management For For 4.1 Appoint Statutory Auditor Takeshima, Kazuhiko Management For For 4.2 Appoint Statutory Auditor Kakizaki, Tamaki Management For For 5 Approve Annual Bonus Management For For 6 Approve Compensation Ceiling for Directors Management For For 7 Approve Takeover Defense Plan (Poison Pill) Management For Against JIANGSU EXPRESSWAY CO. LTD. Meeting Date:JUN 22, 2017 Record Date:MAY 22, 2017 Meeting Type:ANNUAL Ticker:00177 Security ID:Y4443L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Report of the Board of Directors Management For For 2 Approve 2016 Report of the Supervisory Committee Management For For 3 Approve 2016 Audit Report Management For For 4 Approve 2016 Final Account Report Management For For 5 Approve 2017 Financial Budget Report Management For For 6 Approve 2016 Final Profit Distribution Plan and Final Dividend Management For For 7 Approve Deloitte Touche Tohmatsu Certified Public Accountants LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Approve Deloitte Touche Tohmatsu Certified Public Accountants LLP as Internal Control Auditor and Authorize Board to Fix Their Remuneration Management For For 9 Approve Issuance of Ultra-short-term Notes Management For For 10 Approve Lending of Funds Raised by the Issuance of Ultra-short Term Notes Management For For 11.01 Elect Yao Yongjia as Director Management For For 12.01 Elect Chen Zhongyang as Supervisor Management For For KINDER MORGAN, INC. Meeting Date:MAY 10, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:KMI Security ID:49456B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard D. Kinder Management For For 1.2 Elect Director Steven J. Kean Management For For 1.3 Elect Director Kimberly A. Dang Management For Against 1.4 Elect Director Ted A. Gardner Management For Against 1.5 Elect Director Anthony W. Hall, Jr. Management For For 1.6 Elect Director Gary L. Hultquist Management For For 1.7 Elect Director Ronald L. Kuehn, Jr. Management For For 1.8 Elect Director Deborah A. Macdonald Management For For 1.9 Elect Director Michael C. Morgan Management For For 1.10 Elect Director Arthur C. Reichstetter Management For For 1.11 Elect Director Fayez Sarofim Management For For 1.12 Elect Director C. Park Shaper Management For For 1.13 Elect Director William A. Smith Management For For 1.14 Elect Director Joel V. Staff Management For For 1.15 Elect Director Robert F. Vagt Management For For 1.16 Elect Director Perry M. Waughtal Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Adopt Proxy Access Right Shareholder Against For 4 Report on Methane Emissions Shareholder Against For 5 Report on Annual Sustainability Shareholder Against For 6 Report on Capital Expenditure Strategy with Respect to Climate Change Policy Shareholder Against For MACQUARIE ATLAS ROADS LTD. Meeting Date:APR 13, 2017 Record Date:APR 11, 2017 Meeting Type:ANNUAL Ticker:MQA Security ID:Q568A7101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Remuneration Report Management For For 2 Elect Richard England as Director Management For For 1 Appoint PricewaterhouseCoopers as Auditor of the Company Management For For 2 Elect Nora Scheinkestel as Director Management For For 3 Elect James Keyes as Director Management For For NATIONAL GRID PLC Meeting Date:JUL 25, 2016 Record Date:JUL 23, 2016 Meeting Type:ANNUAL Ticker:NG. Security ID:G6375K151 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Re-elect Sir Peter Gershon as Director Management For For 4 Re-elect John Pettigrew as Director Management For For 5 Re-elect Andrew Bonfield as Director Management For For 6 Re-elect Dean Seavers as Director Management For For 7 Elect Nicola Shaw as Director Management For For 8 Re-elect Nora Mead Brownell as Director Management For For 9 Re-elect Jonathan Dawson as Director Management For For 10 Re-elect Therese Esperdy as Director Management For For 11 Re-elect Paul Golby as Director Management For For 12 Re-elect Ruth Kelly as Director Management For For 13 Re-elect Mark Williamson as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Approve Remuneration Report Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise the Company to Call General Meeting with 14 Working Days' Notice Management For For NATIONAL GRID PLC Meeting Date:MAY 19, 2017 Record Date:MAY 17, 2017 Meeting Type:SPECIAL Ticker:NG. Security ID:G6375K151 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Share Consolidation Management For For 2 Authorise Issue of Equity with Pre-emptive Rights Management For For 3 Authorise Issue of Equity without Pre-emptive Rights Management For For 4 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 5 Authorise Market Purchase of New Ordinary Shares Management For For NEXTERA ENERGY, INC. Meeting Date:MAY 18, 2017 Record Date:MAR 23, 2017 Meeting Type:ANNUAL Ticker:NEE Security ID:65339F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sherry S. Barrat Management For For 1b Elect Director James L. Camaren Management For For 1c Elect Director Kenneth B. Dunn Management For For 1d Elect Director Naren K. Gursahaney Management For For 1e Elect Director Kirk S. Hachigian Management For For 1f Elect Director Toni Jennings Management For For 1g Elect Director Amy B. Lane Management For For 1h Elect Director James L. Robo Management For For 1i Elect Director Rudy E. Schupp Management For For 1j Elect Director John L. Skolds Management For For 1k Elect Director William H. Swanson Management For For 1l Elect Director Hansel E. Tookes, II Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Non-Employee Director Restricted Stock Plan Management For For 6 Report on Political Contributions Shareholder Against For PEMBINA PIPELINE CORPORATION Meeting Date:MAY 05, 2017 Record Date:MAR 16, 2017 Meeting Type:ANNUAL Ticker:PPL Security ID:706327103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Anne-Marie N. Ainsworth, Michael (Mick) H. Dilger, Randall J. Findlay, Lorne B. Gordon, Gordon J. Kerr, David M.B. LeGresley, Robert B. Michaleski, Leslie A. O'Donoghue, Bruce D. Rubin, and Jeffrey T. Smith as Directors Management For For 1.1 Elect Director Anne-Marie N. Ainsworth Management For For 1.2 Elect Director Michael (Mick) H. Dilger Management For For 1.3 Elect Director Randall J. Findlay Management For For 1.4 Elect Director Lorne B. Gordon Management For For 1.5 Elect Director Gordon J. Kerr Management For For 1.6 Elect Director David M.B. LeGresley Management For For 1.7 Elect Director Robert B. Michaleski Management For For 1.8 Elect Director Leslie A. O'Donoghue Management For For 1.9 Elect Director Bruce D. Rubin Management For For 1.10 Elect Director Jeffrey T. Smith Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Amend Stock Option Plan Management For For 4 Advisory Vote on Executive Compensation Approach Management For For PG&E CORPORATION Meeting Date:MAY 30, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:PCG Security ID:69331C108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lewis Chew Management For For 1.2 Elect Director Anthony F. Earley, Jr. Management For For 1.3 Elect Director Fred J. Fowler Management For For 1.4 Elect Director Jeh C. Johnson Management For For 1.5 Elect Director Richard C. Kelly Management For For 1.6 Elect Director Roger H. Kimmel Management For For 1.7 Elect Director Richard A. Meserve Management For For 1.8 Elect Director Forrest E. Miller Management For For 1.9 Elect Director Eric D. Mullins Management For For 1.10 Elect Director Rosendo G. Parra Management For For 1.11 Elect Director Barbara L. Rambo Management For For 1.12 Elect Director Anne Shen Smith Management For For 1.13 Elect Director Geisha J. Williams Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Cease Charitable Contributions Shareholder Against Against PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED Meeting Date:APR 18, 2017 Record Date:FEB 17, 2017 Meeting Type:ANNUAL Ticker:PEG Security ID:744573106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Willie A. Deese Management For For 1.2 Elect Director Albert R. Gamper, Jr. Management For For 1.3 Elect Director William V. Hickey Management For For 1.4 Elect Director Ralph Izzo Management For For 1.5 Elect Director Shirley Ann Jackson Management For For 1.6 Elect Director David Lilley Management For For 1.7 Elect Director Thomas A. Renyi Management For For 1.8 Elect Director Hak Cheol (H.C.) Shin Management For For 1.9 Elect Director Richard J. Swift Management For For 1.10 Elect Director Susan Tomasky Management For For 1.11 Elect Director Alfred W. Zollar Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For QUBE HOLDINGS LIMITED Meeting Date:NOV 24, 2016 Record Date:NOV 22, 2016 Meeting Type:ANNUAL Ticker:QUB Security ID:Q7834B112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Allan Davies as Director Management For For 2 Elect Alan Miles as Director Management For For 3 Approve the Remuneration Report Management For For 4 Approve the Grant of SARs under the Long Term Incentive (SAR) Plan to Maurice James Management For For 5 Approve the Grant of Rights under Short Term Incentive (STI) Plan to Maurice James Management For For 6 Approve the Qube Long Term Incentive (SAR) Plan Management For For 7 Approve the Increase in Maximum Aggregate Remuneration of Non-Executive Directors Management None For 8 Ratify the Past Issuance of Shares to Canada Pension Plan Investment Board Management For For 9 Approve the Renewal of the Proportional Takeover Provisions Management For For SATS LTD Meeting Date:JUL 19, 2016 Record Date: Meeting Type:ANNUAL Ticker:S58 Security ID:Y7992U101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Alexander Charles Hungate as Director Management For For 4 Elect Koh Poh Tiong as Director Management For For 5 Elect Thierry Breton as Director Management For For 6 Elect Tan Soo Nan as Director Management For For 7 Approve Directors' Fees Management For For 8 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 9 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 10 Approve Issuance of Shares and/or Grant of Awards Under the SATS Performance Share Plan, SATS Restricted Share Plan, and SATS Employee Share Option Plan Management For For 11 Approve Mandate for Interested Person Transactions Management For For 12 Authorize Share Repurchase Program Management For For 13 Adopt New Constitution Management For For SEMPRA ENERGY Meeting Date:MAY 12, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:SRE Security ID:816851109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan L. Boeckmann Management For For 1.2 Elect Director Kathleen L. Brown Management For For 1.3 Elect Director Andres Conesa Management For For 1.4 Elect Director Maria Contreras-Sweet Management For For 1.5 Elect Director Pablo A. Ferrero Management For For 1.6 Elect Director William D. Jones Management For For 1.7 Elect Director Bethany J. Mayer Management For For 1.8 Elect Director William G. Ouchi Management For For 1.9 Elect Director Debra L. Reed Management For For 1.10 Elect Director William C. Rusnack Management For For 1.11 Elect Director Lynn Schenk Management For For 1.12 Elect Director Jack T. Taylor Management For For 1.13 Elect Director James C. Yardley Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year SPECTRA ENERGY CORP Meeting Date:DEC 15, 2016 Record Date:NOV 07, 2016 Meeting Type:SPECIAL Ticker:SE Security ID:847560109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For TARGA RESOURCES CORP. Meeting Date:MAY 22, 2017 Record Date:APR 03, 2017 Meeting Type:ANNUAL Ticker:TRGP Security ID:87612G101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles R. Crisp Management For For 1.2 Elect Director Laura C. Fulton Management For For 1.3 Elect Director Michael A. Heim Management For For 1.4 Elect Director James W. Whalen Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For 6 Approve Issuance of Shares of Common Stock Upon Conversion of Series A Preferred Stock and Exercise of Outstanding Warrants Management For For THE HONG KONG AND CHINA GAS CO. LTD. Meeting Date:JUN 07, 2017 Record Date:JUN 01, 2017 Meeting Type:ANNUAL Ticker:3 Security ID:Y33370100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1 Elect Peter Wong Wai Yee as Director Management For Against 3.2 Elect Lee Ka Kit as Director Management For Against 3.3 Elect David Li Kwok Po as Director Management For Against 4 Approve Remuneration of Directors and Additional Fee for the Chairman of the Board Management For For 5 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 6.1 Approve the Issuance of Bonus Shares Management For For 6.2 Authorize Repurchase of Issued Share Capital Management For For 6.3 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6.4 Authorize Reissuance of Repurchased Shares Management For Against THE WILLIAMS COMPANIES, INC. Meeting Date:NOV 23, 2016 Record Date:OCT 07, 2016 Meeting Type:ANNUAL Ticker:WMB Security ID:969457100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan S. Armstrong Management For For 1.2 Elect Director Stephen W. Bergstrom Management For For 1.3 Elect Director Stephen I. Chazen Management For For 1.4 Elect Director Kathleen B. Cooper Management For For 1.5 Elect Director Peter A. Ragauss Management For For 1.6 Elect Director Scott D. Sheffield Management For For 1.7 Elect Director Murray D. Smith Management For For 1.8 Elect Director William H. Spence Management For For 1.9 Elect Director Janice D. Stoney Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE WILLIAMS COMPANIES, INC. Meeting Date:MAY 18, 2017 Record Date:MAR 28, 2017 Meeting Type:ANNUAL Ticker:WMB Security ID:969457100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan S. Armstrong Management For For 1.2 Elect Director Stephen W. Bergstrom Management For For 1.3 Elect Director Stephen I. Chazen Management For For 1.4 Elect Director Charles I. Cogut Management For For 1.5 Elect Director Kathleen B. Cooper Management For For 1.6 Elect Director Michael A. Creel Management For For 1.7 Elect Director Peter A. Ragauss Management For For 1.8 Elect Director Scott D. Sheffield Management For For 1.9 Elect Director Murray D. Smith Management For For 1.10 Elect Director William H. Spence Management For For 1.11 Elect Director Janice D. Stoney Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year TRANSCANADA CORPORATION Meeting Date:MAY 05, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:TRP Security ID:89353D107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin E. Benson Management For For 1.2 Elect Director Derek H. Burney Management For For 1.3 Elect Director Stephan Cretier Management For For 1.4 Elect Director Russell K. Girling Management For For 1.5 Elect Director S. Barry Jackson Management For For 1.6 Elect Director John E. Lowe Management For For 1.7 Elect Director Paula Rosput Reynolds Management For For 1.8 Elect Director Mary Pat Salomone Management For For 1.9 Elect Director Indira V. Samarasekera Management For For 1.10 Elect Director D. Michael G. Stewart Management For For 1.11 Elect Director Siim A. Vanaselja Management For For 1.12 Elect Director Richard E. Waugh Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For TRANSURBAN GROUP Meeting Date:OCT 13, 2016 Record Date:OCT 11, 2016 Meeting Type:ANNUAL Ticker:TCL Security ID:Q9194A106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2a Elect Peter Scott as Director Management For For 2b Elect Lindsay Maxsted as Director Management For For 2c Elect Samantha Mostyn as Director Management For For 3 Approve the Remuneration Report Management For For 4a Approve the Amendments to the THL and TIL Constitutions Management For For 4b Approve the Amendments to the THT Constitution Management For For 5 Approve the Grant of Performance Awards to Scott Charlton, Chief Executive Officer of the Company Management For For 6 Approve the Increase in Maximum Aggregate Remuneration of Non-Executive Directors Management None For ULTRAPAR PARTICIPACOES S.A. Meeting Date:AUG 03, 2016 Record Date:JUL 11, 2016 Meeting Type:SPECIAL Ticker:UGPA3 Security ID:90400P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition of Alesat Combustiveis S.A. to Be Carried Out by the Company's Subsidiary Ipiranga Produtos de Petroleo S.A. Management For For ULTRAPAR PARTICIPACOES S.A. Meeting Date:JAN 23, 2017 Record Date:JAN 03, 2017 Meeting Type:SPECIAL Ticker:UGPA3 Security ID:90400P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition of Liquigas Distribuidora S.A. to Be Carried Out by the Company's Subsidiary Ultragaz S.A. Management For For UNIPER SE Meeting Date:JUN 08, 2017 Record Date: Meeting Type:ANNUAL Ticker:UN01 Security ID:D8530Z100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.55 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2016 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2016 Management For For 5 Ratify PricewaterhouseCoopers GmbH as Auditors for Fiscal 2017 Management For For 6 Approve Remuneration of Supervisory Board and Amend Articles Management For Against 7 Approve Remuneration of Supervisory Board in Accordance with the Articles Amendments Proposed in Item 6 Management For Against 8.1 Elect Bernhard Reutersberg to the Supervisory Board Management For For 8.2 Elect Jean-Francois Cirelli to the Supervisory Board Management For For 8.3 Elect David Charles Davies to the Supervisory Board Management For For 8.4 Elect Marion Helmes to the Supervisory Board Management For For 8.5 Elect Rebecca Ranich to the Supervisory Board Management For For 8.6 Elect Marc Spieker to the Supervisory Board Management For For 9 Approve Remuneration System for Management Board Members Management For Against VEOLIA ENVIRONNEMENT Meeting Date:APR 20, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:VIE Security ID:F9686M107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Non-Deductible Expenses Management For For 4 Approve Allocation of Income and Dividends of EUR 0.80 per Share Management For For 5 Approve Auditors' Special Report on Related-Party Transactions Management For For 6 Reelect Caisse des Depots et Consignations as Director Management For For 7 Reelect Marion Guillou as Director Management For For 8 Reelect Paolo Scaroni as Director Management For For 9 Renew Appointment of Ernst & Young et Autres as Auditor Management For For 10 Approve Remuneration Policy for Chairman and CEO Management For Against 11 Non-Binding Vote on Compensation of Antoine Frerot, Chairman and CEO Management For Against 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 13 Change Location of Registered Office to 21 rue de La Boetie, 75008 Paris and Amend Article 4 of Bylaws Accordingly Management For For 14 Amend Article 12 of Bylaws Re: Age Limit For Chairman Management For For 15 Authorize Filing of Required Documents/Other Formalities Management For For VERESEN INC. Meeting Date:MAY 03, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:VSN Security ID:92340R106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Don Althoff Management For For 1.2 Elect Director Doug Arnell Management For For 1.3 Elect Director J. Paul Charron Management For For 1.4 Elect Director Maureen E. Howe Management For For 1.5 Elect Director Rebecca A. McDonald Management For For 1.6 Elect Director Stephen W.C. Mulherin Management For For 1.7 Elect Director Henry W. Sykes Management For For 1.8 Elect Director Bertrand (Bert) A. Valdman Management For For 1.9 Elect Director Thierry Vandal Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Approve Shareholder Rights Plan Management For For VINCI Meeting Date:APR 20, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:DG Security ID:F5879X108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated Financial Statements and Statutory Reports Management For For 2 Approve Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.10 per Share Management For For 4 Reelect Yannick Assouad as Director Management For For 5 Reelect Graziella Gavezotti as Director Management For For 6 Reelect Michael Pragnell as Director Management For For 7 Approve Remuneration of Directors in the Aggregate Amount of EUR 1.4 Million Management For For 8 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 9 Approve Remuneration Policy for Chairman and CEO Management For For 10 Non-Binding Vote on Compensation of Xavier Huillard, Chairman and CEO Management For For 11 Non-Binding Vote on Compensation of Pierre Coppey, Vice CEO, from Jan. 1st until June 20, 2016 Management For For 12 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 13 Authorize Capitalization of Reserves for Bonus Issue or Increase in Par Value Management For For 14 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 300 Million Management For For 15 Authorize Issuance of Convertible Bonds without Preemptive Rights, up to an Aggregate Nominal Amount EUR 150 Million Management For For 16 Approve Issuance of Convertible Bonds without Preemptive Rights Other than Oceane, up to an Aggregate Nominal Amount EUR 150 Million Management For For 17 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 18 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 19 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 20 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Reserved for Employees of International Subsidiaries Management For For 21 Authorize Filing of Required Documents/Other Formalities Management For For XCEL ENERGY INC. Meeting Date:MAY 17, 2017 Record Date:MAR 21, 2017 Meeting Type:ANNUAL Ticker:XEL Security ID:98389B100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gail K. Boudreaux Management For For 1b Elect Director Richard K. Davis Management For Against 1c Elect Director Ben Fowke Management For For 1d Elect Director Richard T. O'Brien Management For For 1e Elect Director Christopher J. Policinski Management For For 1f Elect Director James T. Prokopanko Management For For 1g Elect Director A. Patricia Sampson Management For For 1h Elect Director James J. Sheppard Management For For 1i Elect Director David A. Westerlund Management For For 1j Elect Director Kim Williams Management For For 1k Elect Director Timothy V. Wolf Management For For 1l Elect Director Daniel Yohannes Management For For 2 Advisory Vote on Say on Pay Frequency Management One Year One Year 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Require Independent Board Chairman Shareholder Against For Franklin Global Real Estate Fund ADO PROPERTIES S.A. Meeting Date:MAY 02, 2017 Record Date:APR 18, 2017 Meeting Type:SPECIAL Ticker:ADJ Security ID:L0120V103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Article 1 Re: Textual Change Management For For 2 Amend Article 3 Re: Change of registered office within the Grand Duchy of Luxembourg Management For For 3 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 750 million Management For Against 4 Amend Article 6 Re: Access to Documents Management For For 5 Amend Article 7 Re: Waiving of Voting Rights Management For For 6 Amend Article 8 Re: Decisive Vote Board Chairman Management For For 7 Amend Article 8 Re: Delegation of Powers Management For For 8 Amend Article 10 Re: Clarify dealing in case of Conflicts of Interest in line with applicable Luxembourg Law Management For For 9 Amend Article 12 Re: Official Gazette Management For For 10 Amend Article 13 Re: Date of Annual General Meeting Management For For ADO PROPERTIES S.A. Meeting Date:MAY 02, 2017 Record Date:APR 18, 2017 Meeting Type:ANNUAL Ticker:ADJ Security ID:L0120V103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Directors' and Auditor's Reports (Non-Voting) Management None None 2 Approve Financial Statements Management For For 3 Approve Consolidated Financial Statements and Statutory Reports Management For For 4 Approve Allocation of Income and Dividends Management For For 5 Elect Jorn Stobb as Independent Director Management For For 6 Approve Increase of Fixed Annual Fees of Independent Board Members Management For For 7 Approve Discharge of Directors Management For For 8 Renew Appointment of KPMG Luxembourg as Auditor Management For For ALEXANDRIA REAL ESTATE EQUITIES, INC. Meeting Date:MAY 09, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:ARE Security ID:015271109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joel S. Marcus Management For For 1.2 Elect Director Steven R. Hash Management For For 1.3 Elect Director John L. Atkins, III Management For For 1.4 Elect Director James P. Cain Management For For 1.5 Elect Director Maria C. Freire Management For For 1.6 Elect Director Richard H. Klein Management For For 1.7 Elect Director James H. Richardson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Increase Authorized Common Stock Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For AMERICAN HOMES 4 RENT Meeting Date:MAY 04, 2017 Record Date:MAR 07, 2017 Meeting Type:ANNUAL Ticker:AMH Security ID:02665T306 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director B. Wayne Hughes Management For For 1.2 Elect Director David P. Singelyn Management For For 1.3 Elect Director John 'Jack' Corrigan Management For For 1.4 Elect Director Dann V. Angeloff Management For For 1.5 Elect Director Douglas N. Benham Management For For 1.6 Elect Director Tamara Hughes Gustavson Management For For 1.7 Elect Director Matthew J. Hart Management For For 1.8 Elect Director James H. Kropp Management For For 1.9 Elect Director Kenneth M. Woolley Management For For 2 Ratify Ernst & Young, LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For APARTMENT INVESTMENT AND MANAGEMENT COMPANY Meeting Date:APR 25, 2017 Record Date:FEB 24, 2017 Meeting Type:ANNUAL Ticker:AIV Security ID:03748R101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Terry Considine Management For For 1.2 Elect Director Thomas L. Keltner Management For For 1.3 Elect Director J. Landis Martin Management For For 1.4 Elect Director Robert A. Miller Management For For 1.5 Elect Director Kathleen M. Nelson Management For For 1.6 Elect Director Michael A. Stein Management For Against 1.7 Elect Director Nina A. Tran Management For For 2 Ratify Ernst & Young LLP as Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year AVALONBAY COMMUNITIES, INC. Meeting Date:MAY 18, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:AVB Security ID:053484101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Glyn F. Aeppel Management For For 1b Elect Director Terry S. Brown Management For For 1c Elect Director Alan B. Buckelew Management For For 1d Elect Director Ronald L. Havner, Jr. Management For Against 1e Elect Director Richard J. Lieb Management For For 1f Elect Director Timothy J. Naughton Management For For 1g Elect Director Peter S. Rummell Management For For 1h Elect Director H. Jay Sarles Management For For 1i Elect Director Susan Swanezy Management For For 1j Elect Director W. Edward Walter Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year BOSTON PROPERTIES, INC. Meeting Date:MAY 23, 2017 Record Date:MAR 29, 2017 Meeting Type:ANNUAL Ticker:BXP Security ID:101121101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce W. Duncan Management For For 1.2 Elect Director Karen E. Dykstra Management For For 1.3 Elect Director Carol B. Einiger Management For For 1.4 Elect Director Jacob A. Frenkel Management For Against 1.5 Elect Director Joel I. Klein Management For For 1.6 Elect Director Douglas T. Linde Management For For 1.7 Elect Director Matthew J. Lustig Management For For 1.8 Elect Director Alan J. Patricof Management For For 1.9 Elect Director Owen D. Thomas Management For For 1.10 Elect Director Martin Turchin Management For For 1.11 Elect Director David A. Twardock Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For BRANDYWINE REALTY TRUST Meeting Date:MAY 18, 2017 Record Date:MAR 28, 2017 Meeting Type:ANNUAL Ticker:BDN Security ID:105368203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carol G. Carroll Management For For 1b Elect Director James C. Diggs Management For For 1c Elect Director Wyche Fowler Management For For 1d Elect Director H. Richard Haverstick, Jr. Management For For 1e Elect Director Michael J. Joyce Management For For 1f Elect Director Anthony A. Nichols, Sr. Management For For 1g Elect Director Charles P. Pizzi Management For For 1h Elect Director Gerard H. Sweeney Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For CAMDEN PROPERTY TRUST Meeting Date:MAY 12, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:CPT Security ID:133131102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard J. Campo Management For For 1.2 Elect Director Heather J. Brunner Management For For 1.3 Elect Director Scott S. Ingraham Management For For 1.4 Elect Director Renu Khator Management For For 1.5 Elect Director William B. McGuire, Jr. Management For For 1.6 Elect Director D. Keith Oden Management For For 1.7 Elect Director William F. Paulsen Management For For 1.8 Elect Director Frances Aldrich Sevilla-Sacasa Management For For 1.9 Elect Director Steven A. Webster Management For For 1.10 Elect Director Kelvin R. Westbrook Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year CANADIAN APARTMENT PROPERTIES REAL ESTATE INVESTMENT TRUST Meeting Date:MAY 24, 2017 Record Date:APR 19, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:CAR.UN Security ID:134921105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Trustee Harold Burke Management For For 1.2 Elect Trustee Gina Cody Management For For 1.3 Elect Trustee David Ehrlich Management For For 1.4 Elect Trustee Paul Harris Management For For 1.5 Elect Trustee Thomas Schwartz Management For For 1.6 Elect Trustee David Sloan Management For For 1.7 Elect Trustee Michael Stein Management For For 1.8 Elect Trustee Stanley Swartzman Management For For 1.9 Elect Trustee Elaine Todres Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote on Executive Compensation Approach Management For For 4 Amend Declaration of Trust Management For For CAPITALAND LIMITED Meeting Date:APR 24, 2017 Record Date: Meeting Type:ANNUAL Ticker:C31 Security ID:Y10923103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Approve First and Final Dividend Management For For 3 Approve Directors' Fees Management For For 4a Elect Euleen Goh Yiu Kiang as Director Management For For 4b Elect Philip Nalliah Pillai as Director Management For For 5 Elect Chaly Mah Chee Kheong as Director Management For For 6 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 8 Approve Grant of Awards and Issuance of Shares Under the CapitaLand Performance Share Plan 2010 and CapitaLand Restricted Share Plan 2010 Management For For 9 Authorize Share Repurchase Program Management For For CARETRUST REIT, INC. Meeting Date:APR 26, 2017 Record Date:MAR 01, 2017 Meeting Type:ANNUAL Ticker:CTRE Security ID:14174T107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory K. Stapley Management For For 1.2 Elect Director Spencer G. Plumb Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For CBL & ASSOCIATES PROPERTIES, INC. Meeting Date:MAY 08, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:CBL Security ID:124830100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles B. Lebovitz Management For For 1.2 Elect Director Stephen D. Lebovitz Management For For 1.3 Elect Director Gary L. Bryenton Management For For 1.4 Elect Director A. Larry Chapman Management For For 1.5 Elect Director Matthew S. Dominski Management For For 1.6 Elect Director John D. Griffith Management For For 1.7 Elect Director Richard J. Lieb Management For For 1.8 Elect Director Gary J. Nay Management For For 1.9 Elect Director Kathleen M. Nelson Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year CHEUNG KONG PROPERTY HOLDINGS LTD. Meeting Date:MAR 14, 2017 Record Date:MAR 09, 2017 Meeting Type:SPECIAL Ticker:1113 Security ID:G2103F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Connected Transaction Between the Company and Cheung Kong Infrastructure Holdings Limited Pursuant to the Consortium Formation Agreement Management For For CHEUNG KONG PROPERTY HOLDINGS LTD. Meeting Date:MAY 11, 2017 Record Date:MAY 05, 2017 Meeting Type:ANNUAL Ticker:1113 Security ID:G2103F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1 Elect Li Tzar Kuoi, Victor as Director Management For For 3.2 Elect Kam Hing Lam as Director Management For Against 3.3 Elect Chung Sun Keung, Davy as Director Management For Against 3.4 Elect Cheong Ying Chew, Henry as Director Management For Against 3.5 Elect Colin Stevens Russel as Director Management For For 3.6 Elect Donald Jeffrey Roberts as Director Management For For 4 Approve Deloitte Touche Tohmatsu as Auditor and Authorize Board to Fix Their Remuneration Management For For 5.1 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5.2 Authorize Repurchase of Issued Share Capital Management For For 5.3 Authorize Reissuance of Repurchased Shares Management For Against CHINA OVERSEAS LAND & INVESTMENT LTD. Meeting Date:JUL 20, 2016 Record Date:JUL 14, 2016 Meeting Type:SPECIAL Ticker:688 Security ID:Y15004107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Sale and Purchase Agreement and Related Transactions Management For For CHINA RESOURCES LAND LTD. Meeting Date:OCT 11, 2016 Record Date:OCT 07, 2016 Meeting Type:SPECIAL Ticker:1109 Security ID:G2108Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition Agreement and Related Transactions Management For For CITY DEVELOPMENTS LIMITED Meeting Date:APR 25, 2017 Record Date: Meeting Type:ANNUAL Ticker:C09 Security ID:V23130111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Approve Final and Special Dividend Management For For 3 Approve Directors' Fees and Audit & Risk Committee Fees Management For For 4a Elect Philip Yeo Liat Kok as Director Management For For 4b Elect Tan Poay Seng as Director Management For For 4c Elect Tan Yee Peng as Director Management For For 4d Elect Koh Thiam Hock as Director Management For For 5 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 7 Authorize Share Repurchase Program Management For For 8 Approve Mandate for Interested Person Transactions Management For For CORESITE REALTY CORPORATION Meeting Date:MAY 24, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL Ticker:COR Security ID:21870Q105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert G. Stuckey Management For For 1.2 Elect Director Paul E. Szurek Management For For 1.3 Elect Director James A. Attwood, Jr. Management For For 1.4 Elect Director Kelly C. Chambliss Management For For 1.5 Elect Director Michael R. Koehler Management For For 1.6 Elect Director J. David Thompson Management For For 1.7 Elect Director David A. Wilson Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year CUBESMART Meeting Date:MAY 31, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:CUBE Security ID:229663109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William M. Diefenderfer, III Management For For 1.2 Elect Director Piero Bussani Management For For 1.3 Elect Director Christopher P. Marr Management For For 1.4 Elect Director Marianne M. Keler Management For For 1.5 Elect Director Deborah Ratner Salzberg Management For For 1.6 Elect Director John F. Remondi Management For For 1.7 Elect Director Jeffrey F. Rogatz Management For For 1.8 Elect Director John W. Fain Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Declaration of Trust to Provide Shareholders the Ability to Amend the Bylaws Management For For CYRUSONE INC. Meeting Date:APR 28, 2017 Record Date:MAR 08, 2017 Meeting Type:ANNUAL Ticker:CONE Security ID:23283R100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary J. Wojtaszek Management For For 1.2 Elect Director David H. Ferdman Management For For 1.3 Elect Director John W. Gamble, Jr. Management For For 1.4 Elect Director Michael A. Klayko Management For For 1.5 Elect Director T. Tod Nielsen Management For For 1.6 Elect Director Alex Shumate Management For For 1.7 Elect Director William E. Sullivan Management For Withhold 1.8 Elect Director Lynn A. Wentworth Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Deloitte & Touche LLP as Auditors Management For For DAIWA OFFICE INVESTMENT CORP Meeting Date:AUG 19, 2016 Record Date:MAY 31, 2016 Meeting Type:SPECIAL Ticker:8976 Security ID:J1250G109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles to Amend Dividend Payout Policy to Reflect Tax Reform - Amend Permitted Investment Objectives - Amend Asset Management Compensation Management For For 2 Elect Executive Director Murakami, Yoshimi Management For For 3 Elect Alternate Executive Director Nishigaki, Yoshiki Management For For 4.1 Elect Supervisory Director Hiraishi, Takayuki Management For For 4.2 Elect Supervisory Director Sakuma, Hiroshi Management For For DERWENT LONDON PLC Meeting Date:MAY 19, 2017 Record Date:MAY 17, 2017 Meeting Type:ANNUAL Ticker:DLN Security ID:G27300105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Approve Final Dividend Management For For 5 Approve Special Dividend Management For For 6 Re-elect Robert Rayne as Director Management For For 7 Re-elect John Burns as Director Management For For 8 Re-elect Simon Silver as Director Management For For 9 Re-elect Damian Wisniewski as Director Management For For 10 Re-elect Nigel George as Director Management For For 11 Re-elect David Silverman as Director Management For For 12 Re-elect Paul Williams as Director Management For For 13 Re-elect Stephen Young as Director Management For For 14 Re-elect Simon Fraser as Director Management For For 15 Re-elect Richard Dakin as Director Management For For 16 Re-elect Claudia Arney as Director Management For For 17 Re-elect Cilla Snowball as Director Management For For 18 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 19 Authorise Board to Fix Remuneration of Auditors Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 23 Authorise Market Purchase of Ordinary Shares Management For For 24 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For DEUTSCHE WOHNEN AG Meeting Date:JUN 02, 2017 Record Date:MAY 11, 2017 Meeting Type:ANNUAL Ticker:DWNI Security ID:D2046U176 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.74 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2016 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2016 Management For For 5 Ratify KPMG AG as Auditors for Fiscal 2017 Management For For 6 Elect Juergen Fenk to the Supervisory Board Management For For 7 Approve Remuneration of Supervisory Board Management For For 8 Approve Creation of EUR 110 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For For 9 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR 3 Billion; Approve Creation of EUR 70 Million Pool of Capital to Guarantee Conversion Rights Management For For 10 Change of Corporate Form to Societas Europaea (SE) Management For For 11 Change Location of Registered Office to Berlin, Germany Management For For DEXUS PROPERTY GROUP Meeting Date:OCT 26, 2016 Record Date:OCT 24, 2016 Meeting Type:ANNUAL Ticker:DXS Security ID:Q3190P134 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Remuneration Report Management For For 2.1 Elect Tonianne Dwyer as Director Management For For 2.2 Elect Penny Bingham-Hall as Director Management For For DIGITAL REALTY TRUST, INC. Meeting Date:MAY 08, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:DLR Security ID:253868103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Dennis E. Singleton Management For For 1b Elect Director Laurence A. Chapman Management For For 1c Elect Director Kathleen Earley Management For For 1d Elect Director Kevin J. Kennedy Management For For 1e Elect Director William G. LaPerch Management For For 1f Elect Director Afshin Mohebbi Management For For 1g Elect Director Mark R. Patterson Management For For 1h Elect Director A. William Stein Management For For 1i Elect Director Robert H. Zerbst Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year DUKE REALTY CORPORATION Meeting Date:APR 26, 2017 Record Date:FEB 24, 2017 Meeting Type:ANNUAL Ticker:DRE Security ID:264411505 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William Cavanaugh, III Management For For 1b Elect Director Alan H. Cohen Management For For 1c Elect Director James B. Connor Management For For 1d Elect Director Ngaire E. Cuneo Management For For 1e Elect Director Charles R. Eitel Management For For 1f Elect Director Melanie R. Sabelhaus Management For For 1g Elect Director Peter M. Scott, III Management For For 1h Elect Director Jack R. Shaw Management For For 1i Elect Director Michael E. Szymanczyk Management For For 1j Elect Director Lynn C. Thurber Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For EDUCATION REALTY TRUST, INC. Meeting Date:MAY 10, 2017 Record Date:MAR 10, 2017 Meeting Type:ANNUAL Ticker:EDR Security ID:28140H203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John V. Arabia Management For For 1.2 Elect Director William J. Cahill, III Management For For 1.3 Elect Director Randall L. Churchey Management For For 1.4 Elect Director Kimberly K. Schaefer Management For For 1.5 Elect Director Howard A. Silver Management For For 1.6 Elect Director John T. Thomas Management For For 1.7 Elect Director Thomas Trubiana Management For For 1.8 Elect Director Wendell W. Weakley Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year EQUITY LIFESTYLE PROPERTIES, INC. Meeting Date:MAY 02, 2017 Record Date:FEB 24, 2017 Meeting Type:ANNUAL Ticker:ELS Security ID:29472R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Philip Calian Management For For 1.2 Elect Director David Contis Management For For 1.3 Elect Director Thomas Heneghan Management For For 1.4 Elect Director Tao Huang Management For For 1.5 Elect Director Marguerite Nader Management For For 1.6 Elect Director Sheli Rosenberg Management For For 1.7 Elect Director Howard Walker Management For For 1.8 Elect Director Matthew Williams Management For For 1.9 Elect Director William Young Management For For 1.10 Elect Director Samuel Zell Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year EQUITY RESIDENTIAL Meeting Date:JUN 15, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:EQR Security ID:29476L107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John W. Alexander Management For For 1.2 Elect Director Charles L. Atwood Management For For 1.3 Elect Director Linda Walker Bynoe Management For For 1.4 Elect Director Connie K. Duckworth Management For For 1.5 Elect Director Mary Kay Haben Management For For 1.6 Elect Director Bradley A. Keywell Management For For 1.7 Elect Director John E. Neal Management For For 1.8 Elect Director David J. Neithercut Management For For 1.9 Elect Director Mark S. Shapiro Management For For 1.10 Elect Director Gerald A. Spector Management For For 1.11 Elect Director Stephen E. Sterrett Management For For 1.12 Elect Director Samuel Zell Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Provide Shareholders the Right to Amend Bylaws Shareholder Against For ESSEX PROPERTY TRUST, INC. Meeting Date:MAY 16, 2017 Record Date:FEB 28, 2017 Meeting Type:ANNUAL Ticker:ESS Security ID:297178105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Keith R. Guericke Management For For 1.2 Elect Director Irving F. Lyons, III Management For Withhold 1.3 Elect Director George M. Marcus Management For For 1.4 Elect Director Gary P. Martin Management For Withhold 1.5 Elect Director Issie N. Rabinovitch Management For For 1.6 Elect Director Thomas E. Robinson Management For For 1.7 Elect Director Michael J. Schall Management For For 1.8 Elect Director Byron A. Scordelis Management For For 1.9 Elect Director Janice L. Sears Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year FABEGE AB Meeting Date:MAR 29, 2017 Record Date:MAR 23, 2017 Meeting Type:ANNUAL Ticker:FABG Security ID:W7888D108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Chairman of Meeting Management For Did Not Vote 3 Prepare and Approve List of Shareholders Management For Did Not Vote 4 Approve Agenda of Meeting Management For Did Not Vote 5 Designate Inspector(s) of Minutes of Meeting Management For Did Not Vote 6 Acknowledge Proper Convening of Meeting Management For Did Not Vote 7 Receive Financial Statements and Statutory Reports Management None None 8a Accept Financial Statements and Statutory Reports Management For Did Not Vote 8b Approve Allocation of Income and Dividends of SEK 4 Per Share Management For Did Not Vote 8c Approve Discharge of Board and President Management For Did Not Vote 8d Approve 31 March 2017 as Record Date for Dividend Payment Management For Did Not Vote 9 Determine Number of Members (7) and Deputy Members (0) of Board; Receive Nominating Committee's Report Management For Did Not Vote 10 Approve Remuneration of Directors in the Amount of SEK 800,000 for Chairman and SEK 200,000 for Other Directors; Approve Remuneration for Committee Work; Approve Remuneration of Auditors Management For Did Not Vote 11 Reelect Erik Paulsson (Chairman), Anette Asklin, Anna Engebretsen, Eva Eriksson, Martha Josefsson, Par Nuder and Mats Qviberg as Directors Management For Did Not Vote 12 Ratify Deloitte as Auditor Management For Did Not Vote 13 Authorize Representatives of Four of Company's Largest Shareholders to Serve on Nominating Committee Management For Did Not Vote 14 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For Did Not Vote 15 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For Did Not Vote 16 Other Business Management None None 17 Close Meeting Management None None FIRST CAPITAL REALTY INC. Meeting Date:MAY 30, 2017 Record Date:APR 07, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:FCR Security ID:31943B100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dori J. Segal Management For For 1.2 Elect Director Adam E. Paul Management For For 1.3 Elect Director Jon N. Hagan Management For For 1.4 Elect Director Allan S. Kimberley Management For For 1.5 Elect Director Annalisa King Management For For 1.6 Elect Director Bernard McDonell Management For For 1.7 Elect Director Mia Stark Management For For 1.8 Elect Director Andrea Stephen Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Amend Stock Option Plan Management For For 4 Amend Restricted Share Unit Plan Management For For 5 Approve Advance Notice Requirement Management For For FIRST INDUSTRIAL REALTY TRUST, INC. Meeting Date:MAY 11, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:FR Security ID:32054K103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter E. Baccile Management For For 1.2 Elect Director Matthew S. Dominski Management For For 1.3 Elect Director Bruce W. Duncan Management For For 1.4 Elect Director H. Patrick Hackett, Jr. Management For For 1.5 Elect Director John Rau Management For For 1.6 Elect Director L. Peter Sharpe Management For For 1.7 Elect Director W. Ed Tyler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Increase Authorized Common Stock Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For GGP INC. Meeting Date:MAY 17, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:GGP Security ID:36174X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard B. Clark Management For Against 1b Elect Director Mary Lou Fiala Management For For 1c Elect Director J. Bruce Flatt Management For For 1d Elect Director Janice R. Fukakusa Management For For 1e Elect Director John K. Haley Management For For 1f Elect Director Daniel B. Hurwitz Management For For 1g Elect Director Brian W. Kingston Management For For 1h Elect Director Christina M. Lofgren Management For For 1i Elect Director Sandeep Mathrani Management For For 2 Advisory Vote on Say on Pay Frequency Management One Year One Year 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Provide Directors May Be Removed With or Without Cause Management For For 6 Adopt Proxy Access Right Shareholder Against For GLOBAL LOGISTIC PROPERTIES LIMITED Meeting Date:JUL 29, 2016 Record Date: Meeting Type:ANNUAL Ticker:MC0 Security ID:Y27187106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Seek Ngee Huat as Director Management For For 3b Elect Luciano Lewandowski as Director Management For For 3c Elect Fang Fenglei as Director Management For For 4a Elect Paul Cheng Ming Fun as Director Management For For 4b Elect Yoichiro Furuse as Director Management For For 5 Approve Directors' Fees Management For For 6 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 8 Approve Grant of Awards and Issuance of Shares Under the GLP Performance Share Plan and/or the GLP Restricted Share Plan Management For Against 9 Authorize Share Repurchase Program Management For For 10 Adopt New Constitution Management For For GOODMAN GROUP Meeting Date:NOV 17, 2016 Record Date:NOV 15, 2016 Meeting Type:ANNUAL Ticker:GMG Security ID:Q4229W132 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Appoint KPMG as Auditors of the Company and Authorize the Board to Fix Their Remuneration Management For For 2 Elect Phillip Pryke as Director Management For For 3 Elect Danny Peeters as Director Management For For 4 Elect Anthony Rozic as Director Management For For 5 Approve the Remuneration Report Management For Against GPT GROUP Meeting Date:MAY 11, 2017 Record Date:MAY 09, 2017 Meeting Type:ANNUAL Ticker:GPT Security ID:Q4252X155 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Gene Tilbrook as Director Management For For 2 Approve the Adoption of Remuneration Report Management For For 3 Approve Grant of Performance Rights to Robert Johnston (2017 Deferred Short Term Incentive) Management For For 4 Approve Grant of Performance Rights to Robert Johnston (Long Term Incentive) Management For For GREAT PORTLAND ESTATES PLC Meeting Date:JUL 07, 2016 Record Date:JUL 05, 2016 Meeting Type:ANNUAL Ticker:GPOR Security ID:G40712179 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Toby Courtauld as Director Management For For 5 Re-elect Nick Sanderson as Director Management For For 6 Re-elect Neil Thompson as Director Management For For 7 Re-elect Martin Scicluna as Director Management For For 8 Re-elect Elizabeth Holden as Director Management For For 9 Re-elect Charles Philipps as Director Management For For 10 Re-elect Jonathan Short as Director Management For For 11 Reappoint Deloitte LLP as Auditors Management For For 12 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For HAMMERSON PLC Meeting Date:APR 25, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:HMSO Security ID:G4273Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Approve Final Dividend Management For For 5 Re-elect David Atkins as Director Management For For 6 Re-elect Pierre Bouchut as Director Management For For 7 Re-elect Gwyn Burr as Director Management For For 8 Re-elect Peter Cole as Director Management For For 9 Re-elect Timon Drakesmith as Director Management For For 10 Re-elect Terry Duddy as Director Management For For 11 Re-elect Andrew Formica as Director Management For For 12 Re-elect Judy Gibbons as Director Management For For 13 Re-elect Jean-Philippe Mouton as Director Management For For 14 Re-elect David Tyler as Director Management For For 15 Appoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Approve Long-Term Incentive Plan Management For For 22 Adopt New Articles of Association Management For For 23 Approve Scrip Dividend Scheme Management For For HCP, INC. Meeting Date:APR 27, 2017 Record Date:MAR 08, 2017 Meeting Type:ANNUAL Ticker:HCP Security ID:40414L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Brian G. Cartwright Management For For 1b Elect Director Christine N. Garvey Management For For 1c Elect Director David B. Henry Management For For 1d Elect Director Thomas M. Herzog Management For For 1e Elect Director James P. Hoffmann Management For For 1f Elect Director Michael D. McKee Management For For 1g Elect Director Peter L. Rhein Management For For 1h Elect Director Joseph P. Sullivan Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year HEMFOSA FASTIGHETER AB Meeting Date:APR 25, 2017 Record Date:APR 19, 2017 Meeting Type:ANNUAL Ticker:HEMF Security ID:W3993K137 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Chairman of Meeting Management For For 3 Prepare and Approve List of Shareholders Management For For 4 Designate Inspector(s) of Minutes of Meeting Management For For 5 Acknowledge Proper Convening of Meeting Management For For 6 Approve Agenda of Meeting Management For For 7 Receive Financial Statements and Statutory Reports Management None None 8 Receive Board's Report Management None None 9 Receive President's Report Management None None 10a Accept Financial Statements and Statutory Reports Management For For 10b Approve Allocation of Income and Dividends of Dividends of SEK 4.40 Per Ordinary Share and SEK 10 Per Preference Share Management For For 10c Approve Discharge of Board and President Management For For 11 Approve Remuneration of Directors in the Amount of SEK 450,000 for Chairman and SEK 200,000 to Other Members; Approve Remuneration of Auditors Management For For 12 Reelect Bengt Kjell, Anneli Lindblom, Caroline Sundewall, Ulrika Valassi, Per-Ingemar Persson and Jens Engwall as Directors; Elect Gunilla Hogblom as New Director; Ratify KPMG as Auditors Management For For 13 Approve Issuance of Shares in Subsidiary Management For For 14 Approve Issuance of Ordinary Shares without Preemptive Rights Management For For 15 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For For 16 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 17 Approve Warrant Program for Key Employees Management For For 18 Close Meeting Management None None HIGHWOODS PROPERTIES, INC. Meeting Date:MAY 10, 2017 Record Date:MAR 01, 2017 Meeting Type:ANNUAL Ticker:HIW Security ID:431284108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles A. Anderson Management For For 1.2 Elect Director Gene H. Anderson Management For For 1.3 Elect Director Carlos E. Evans Management For For 1.4 Elect Director Edward J. Fritsch Management For For 1.5 Elect Director David J. Hartzell Management For For 1.6 Elect Director Sherry A. Kellett Management For For 1.7 Elect Director O. Temple Sloan, Jr. Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year HILTON WORLDWIDE HOLDINGS INC. Meeting Date:OCT 04, 2016 Record Date:AUG 26, 2016 Meeting Type:SPECIAL Ticker:HLT Security ID:43300A104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reverse Stock Split Management For For 2 Adjourn Meeting Management For For HILTON WORLDWIDE HOLDINGS INC. Meeting Date:MAY 24, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:HLT Security ID:43300A203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher J. Nassetta Management For For 1.2 Elect Director Jonathan D. Gray Management For For 1.3 Elect Director Charlene T. Begley Management For For 1.4 Elect Director Jon M. Huntsman, Jr. Management For Withhold 1.5 Elect Director Judith A. McHale Management For For 1.6 Elect Director John G. Schreiber Management For For 1.7 Elect Director Elizabeth A. Smith Management For For 1.8 Elect Director Douglas M. Steenland Management For For 1.9 Elect Director William J. Stein Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HISPANIA ACTIVOS INMOBILIARIOS SOCIMI SA Meeting Date:APR 06, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:HIS Security ID:E6164H106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Approve Discharge of Board Management For For 4 Renew Appointment of Ernst & Young as Auditor Management For For 5 Elect Benjamin D. Barnett as Director and Fix Number of Directors at 7 Management For For 6 Approve Extension of the Investment Period Limit Date as per Investment Manager Agreement with Azora Gestion SGIIC SAU and Azora Capital SL Management For For 7 Authorize Share Repurchase Program Management For For 8 Approve Remuneration Policy Management For For 9 Authorize Company to Call EGM with 21 Days' Notice Management For For 10 Authorize Board to Ratify and Execute Approved Resolutions Management For For 11 Advisory Vote on Remuneration Report Management For For HOSHINO RESORTS REIT INC. Meeting Date:JAN 26, 2017 Record Date:OCT 31, 2016 Meeting Type:SPECIAL Ticker:3287 Security ID:J2245U104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles to Amend Permitted Investment Objectives - Amend Dividend Payout Policy to Reflect Tax Reform Management For For 2 Elect Executive Director Akimoto, Kenji Management For For 3.1 Elect Supervisory Director Shinagawa, Hiroshi Management For For 3.2 Elect Supervisory Director Fujikawa, Yukiko Management For For 4 Elect Alternate Executive Director Takashi, Tetsuro Management For For 5 Elect Alternate Supervisory Director Takahashi, Junji Management For For HOST HOTELS & RESORTS, INC. Meeting Date:MAY 11, 2017 Record Date:MAR 16, 2017 Meeting Type:ANNUAL Ticker:HST Security ID:44107P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mary L. Baglivo Management For For 1.2 Elect Director Sheila C. Bair Management For For 1.3 Elect Director Sandeep L. Mathrani Management For For 1.4 Elect Director Ann McLaughlin Korologos Management For For 1.5 Elect Director Richard E. Marriott Management For For 1.6 Elect Director John B. Morse, Jr. Management For For 1.7 Elect Director Walter C. Rakowich Management For For 1.8 Elect Director James F. Risoleo Management For For 1.9 Elect Director Gordon H. Smith Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year HUFVUDSTADEN AB Meeting Date:MAR 23, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:HUFV A Security ID:W30061126 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Chairman of Meeting Management For Did Not Vote 3 Prepare and Approve List of Shareholders Management For Did Not Vote 4 Designate Inspector(s) of Minutes of Meeting Management For Did Not Vote 5 Approve Agenda of Meeting Management For Did Not Vote 6 Acknowledge Proper Convening of Meeting Management For Did Not Vote 7 Receive President's Report Management None None 8 Receive Financial Statements and Statutory Reports Management None None 9 Accept Financial Statements and Statutory Reports Management For Did Not Vote 10 Approve Allocation of Income and Dividends of SEK 3.30 Per Share Management For Did Not Vote 11 Approve Discharge of Board and President Management For Did Not Vote 12 Determine Number of Members (9) and Deputy Members (0) of Board; Determine Number of Auditors (1) and Deputy Auditors (0) Management For Did Not Vote 13 Approve Remuneration of Directors in the Amount of SEK 450,000 for Chairman and SEK 225,000 for Other Non-Executive Directors; Approve Remuneration of Auditors Management For Did Not Vote 14 Reelect Claes Boustedt, Peter Egardt, Liv Forhaug, Louise Lindh, Fredrik Lundberg (Chairman), Fredrik Persson, Sten Peterson, Anna-Greta Sjoberg and Ivo Stopner as Directors; Ratify KPMG as Auditors Management For Did Not Vote 15 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For Did Not Vote 16 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For Did Not Vote 17a Adopt a Vision for Absolute Gender Equality on All Levels Within the Company Shareholder None Did Not Vote 17b Instruct the Board to Set Up a Working Group Concerning Gender and Ethnicity Diversification Within the Company Shareholder None Did Not Vote 17c Require the Results from the Working Group Concerning Item 17a to be Reported to the AGM Shareholder None Did Not Vote 17d Request Board to Take Necessary Action to Create a Shareholders' Association Shareholder None Did Not Vote 17e Prohibit Directors from Being Able to Invoice Director's Fees via Swedish and Foreign Legal Entities Shareholder None Did Not Vote 17f Instruct the Nomination Committee to Pay Extra Attention to Questions Concerning Ethics, Gender, and Ethnicity Shareholder None Did Not Vote 17g Request Board to Propose to the Appropriate Authority to Bring About a Changed Regulation in the Area Relating to Item 17e Shareholder None Did Not Vote 17h Instruct the Board to Prepare a Proposal for the Representation of Small- and Midsized Shareholders in the Board and Nomination Committee Shareholder None Did Not Vote 17i Request Board to Propose to the Swedish Government Legislation on the Abolition of Voting Power Differences in Swedish Limited Liability Companies Shareholder None Did Not Vote 17j Request Board to Draw the Attention to the Need for Introducing a "Politician Quarantine" Shareholder None Did Not Vote 18 Amend Articles Re: Equal Voting Rights of Shares Shareholder None Did Not Vote 19 Amend Articles Re: Former Politicians on the Board of Directors Shareholder None Did Not Vote 20 Close Meeting Management None None HULIC REIT, INC. Meeting Date:MAY 25, 2017 Record Date:FEB 28, 2017 Meeting Type:SPECIAL Ticker:3295 Security ID:J2359T109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles to Amend Asset Management Compensation Management For For 2 Elect Executive Director Tokita, Eiji Management For For 3 Elect Alternate Executive Director Chokki, Kazuaki Management For For 4.1 Elect Supervisory Director Shimada, Kunio Management For Against 4.2 Elect Supervisory Director Sugimoto, Shigeru Management For For HYSAN DEVELOPMENT CO. LTD. Meeting Date:MAY 15, 2017 Record Date:MAY 11, 2017 Meeting Type:ANNUAL Ticker:14 Security ID:Y38203124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2.1 Elect Irene Yun Lien Lee as Director Management For For 2.2 Elect Philip Yan Hok Fan as Director Management For For 2.3 Elect Hans Michael Jebsen as Director Management For For 3 Approve Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5 Authorize Repurchase of Issued Share Capital Management For For 6 Amend Articles of Association Management For For INVINCIBLE INVESTMENT CORP Meeting Date:SEP 26, 2016 Record Date:JUN 30, 2016 Meeting Type:SPECIAL Ticker:8963 Security ID:J2442V103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles to Amend Asset Management Compensation Management For For 2 Elect Executive Director Fukuda, Naoki Management For For 3 Elect Alternate Executive Director Christopher Reed Management For For 4.1 Elect Supervisory Director Takahashi, Takashi Management For For 4.2 Elect Supervisory Director Fujimoto, Hiroyuki Management For For JAPAN REAL ESTATE INVESTMENT CORP. Meeting Date:MAR 28, 2017 Record Date:JAN 31, 2017 Meeting Type:SPECIAL Ticker:8952 Security ID:J27523109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles to Amend Asset Management Compensation Management For For 2 Amend Articles to Authorize Public Announcements in Electronic Format Management For For 3 Elect Executive Director Nakajima, Hiroshi Management For For 4.1 Elect Alternate Executive Director Umeda, Naoki Management For For 4.2 Elect Alternate Executive Director Nezu, Kazuo Management For For 5.1 Elect Supervisory Director Okanoya, Tomohiro Management For For 5.2 Elect Supervisory Director Takano, Hiroaki Management For For 6 Elect Alternate Supervisory Director Kiya, Yoshinori Management For For KILROY REALTY CORPORATION Meeting Date:MAY 23, 2017 Record Date:MAR 16, 2017 Meeting Type:ANNUAL Ticker:KRC Security ID:49427F108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John Kilroy Management For For 1b Elect Director Edward Brennan Management For For 1c Elect Director Jolie Hunt Management For For 1d Elect Director Scott Ingraham Management For For 1e Elect Director Gary Stevenson Management For For 1f Elect Director Peter Stoneberg Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify Deloitte & Touche LLP as Auditors Management For For KIMCO REALTY CORPORATION Meeting Date:APR 25, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:KIM Security ID:49446R109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Milton Cooper Management For For 1b Elect Director Philip E. Coviello Management For For 1c Elect Director Richard G. Dooley Management For Against 1d Elect Director Conor C. Flynn Management For For 1e Elect Director Joe Grills Management For For 1f Elect Director Frank Lourenso Management For For 1g Elect Director Colombe M. Nicholas Management For For 1h Elect Director Mary Hogan Preusse Management For For 1i Elect Director Richard B. Saltzman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For KLEPIERRE Meeting Date:APR 18, 2017 Record Date:APR 11, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:LI Security ID:F5396X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.82 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Regarding New Transactions Management For For 5 Approve Termination Package of Jean-Marc Jestin Management For For 6 Reelect Catherine Simoni as Supervisory Board Member Management For For 7 Reelect Florence Von Erb as Supervisory Board Member Management For For 8 Reelect Stanley Shashoua as Supervisory Board Member Management For For 9 Non-Binding Vote on Compensation of Jean-Marc Jestin, Management Board Member then Chairman of Management Board Management For For 10 Non-Binding Vote on Compensation of Jean-Michel Gault, Management Board Member Management For For 11 Non-Binding Vote on Compensation of Laurent Morel, Chairman of Management Board until Nov. 7, 2016 Management For Against 12 Approve Remuneration Policy for Supervisory Board Members Management For For 13 Approve Remuneration Policy for Chairman of the Management Board Management For For 14 Approve Remuneration Policy for Management Board Members Management For For 15 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 16 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 17 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 90 Million Management For For 18 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 40 Million Management For For 19 Approve Issuance of Equity or Equity-Linked Securities for Private Placements, up to Aggregate Nominal Amount of EUR 40 Million Management For For 20 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 21 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 22 Authorize Capitalization of Reserves of Up to EUR 100 Million for Bonus Issue or Increase in Par Value Management For For 23 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management Against For 24 Set Total Limit for Capital Increase to Result from All Issuance Requests at EUR 100 Million Management For For 25 Authorize Filing of Required Documents/Other Formalities Management For For LAND SECURITIES GROUP PLC Meeting Date:JUL 21, 2016 Record Date:JUL 19, 2016 Meeting Type:ANNUAL Ticker:LAND Security ID:G5375M118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Dame Alison Carnwath as Director Management For For 5 Re-elect Robert Noel as Director Management For For 6 Re-elect Martin Greenslade as Director Management For For 7 Re-elect Kevin O'Byrne as Director Management For For 8 Re-elect Simon Palley as Director Management For For 9 Re-elect Christopher Bartram as Director Management For For 10 Re-elect Stacey Rauch as Director Management For For 11 Re-elect Cressida Hogg as Director Management For For 12 Re-elect Edward Bonham Carter as Director Management For For 13 Reappoint Ernst & Young LLP as Auditors Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For For 15 Approve Political Donations and Expenditures Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For LINK REAL ESTATE INVESTMENT TRUST Meeting Date:JUL 27, 2016 Record Date:JUL 22, 2016 Meeting Type:ANNUAL Ticker:823 Security ID:Y5281M111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Note the Financial Statements and Statutory Report Management None None 2 Note the Appointment of Auditor and Fixing of Their Remuneration Management None None 3.1 Elect William Chan Chak Cheung as Director Management For For 3.2 Elect David Charles Watt as Director Management For For 4.1 Elect Poh Lee Tan as Director Management For For 4.2 Elect Nicholas Charles Allen as Director Management For For 4.3 Elect Ed Chan Yiu Cheong as Director Management For For 4.4 Elect Blair Chilton Pickerell as Director Management For For 5 Authorize Repurchase of Issued Share Capital Management For For MACK-CALI REALTY CORPORATION Meeting Date:JUN 09, 2017 Record Date:APR 05, 2017 Meeting Type:ANNUAL Ticker:CLI Security ID:554489104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William L. Mack Management For For 1.2 Elect Director Alan S. Bernikow Management For For 1.3 Elect Director Irvin D. Reid Management For For 1.4 Elect Director Kenneth M. Duberstein Management For For 1.5 Elect Director David S. Mack Management For For 1.6 Elect Director Vincent Tese Management For Withhold 1.7 Elect Director Nathan Gantcher Management For For 1.8 Elect Director Alan G. Philibosian Management For For 1.9 Elect Director Rebecca Robertson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For MAPLETREE LOGISTICS TRUST Meeting Date:JUL 18, 2016 Record Date: Meeting Type:ANNUAL Ticker:M44U Security ID:Y5759Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Report of the Trustee, Statement by the Manager, Audited Financial Statements and Auditors' Report Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Manager to Fix Their Remuneration Management For For 3 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For MID-AMERICA APARTMENT COMMUNITIES, INC. Meeting Date:MAY 23, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:MAA Security ID:59522J103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director H. Eric Bolton, Jr. Management For For 1b Elect Director Russell R. French Management For For 1c Elect Director Alan B. Graf, Jr. Management For For 1d Elect Director Toni Jennings Management For For 1e Elect Director James K. Lowder Management For For 1f Elect Director Thomas H. Lowder Management For For 1g Elect Director Monica McGurk Management For For 1h Elect Director Claude B. Nielsen Management For For 1i Elect Director Philip W. Norwood Management For For 1j Elect Director W. Reid Sanders Management For For 1k Elect Director Gary Shorb Management For For 1l Elect Director David P. Stockert Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For MITSUBISHI ESTATE CO LTD Meeting Date:JUN 29, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:8802 Security ID:J43916113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 11 Management For For 2.1 Elect Director Sugiyama, Hirotaka Management For For 2.2 Elect Director Yoshida, Junichi Management For For 2.3 Elect Director Kato, Jo Management For For 2.4 Elect Director Tanisawa, Junichi Management For For 2.5 Elect Director Katayama, Hiroshi Management For For 2.6 Elect Director Nishigai, Noboru Management For For 2.7 Elect Director Yanagisawa, Yutaka Management For For 2.8 Elect Director Okusa, Toru Management For For 2.9 Elect Director Matsuhashi, Isao Management For For 2.10 Elect Director Ebihara, Shin Management For For 2.11 Elect Director Tomioka, Shu Management For For 2.12 Elect Director Shirakawa, Masaaki Management For For 2.13 Elect Director Nagase, Shin Management For For 2.14 Elect Director Egami, Setsuko Management For For 2.15 Elect Director Taka, Iwao Management For For MITSUI FUDOSAN CO. LTD. Meeting Date:JUN 29, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:8801 Security ID:J4509L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 18 Management For For 2.1 Elect Director Iwasa, Hiromichi Management For For 2.2 Elect Director Komoda, Masanobu Management For For 2.3 Elect Director Kitahara, Yoshikazu Management For For 2.4 Elect Director Fujibayashi, Kiyotaka Management For For 2.5 Elect Director Onozawa, Yasuo Management For For 2.6 Elect Director Sato, Masatoshi Management For For 2.7 Elect Director Ishigami, Hiroyuki Management For For 2.8 Elect Director Yamamoto, Takashi Management For For 2.9 Elect Director Yamashita, Toru Management For For 2.10 Elect Director Egashira, Toshiaki Management For For 2.11 Elect Director Egawa, Masako Management For For 2.12 Elect Director Nogimori, Masafumi Management For For 3 Approve Annual Bonus Management For For 4 Approve Director Retirement Bonus Management For For NATIONAL RETAIL PROPERTIES, INC. Meeting Date:MAY 25, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL Ticker:NNN Security ID:637417106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Pamela K. M. Beall Management For For 1.2 Elect Director Steven D. Cosler Management For For 1.3 Elect Director Don DeFosset Management For For 1.4 Elect Director David M. Fick Management For For 1.5 Elect Director Edward J. Fritsch Management For For 1.6 Elect Director Kevin B. Habicht Management For Withhold 1.7 Elect Director Robert C. Legler Management For For 1.8 Elect Director Sam L. Susser Management For For 1.9 Elect Director Julian E. Whitehurst Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Omnibus Stock Plan Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For NEW WORLD DEVELOPMENT CO. LTD. Meeting Date:NOV 22, 2016 Record Date:NOV 14, 2016 Meeting Type:ANNUAL Ticker:17 Security ID:Y63084126 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Doo Wai-Hoi, William as Director Management For Against 3b Elect Cheng Chi-Kong, Adrian as Director Management For For 3c Elect Cheng Kar-Shing, Peter as Director Management For Against 3d Elect Liang Cheung-Biu, Thomas as Director Management For Against 3e Elect Au Tak-Cheong as Director Management For Against 3f Authorize Board to Fix Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Adopt New Share Option Scheme Management For Against NEW WORLD DEVELOPMENT CO. LTD. Meeting Date:DEC 29, 2016 Record Date: Meeting Type:SPECIAL Ticker:17 Security ID:Y63084126 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Sale and Purchase Agreement and Related Transactions Management For For NEW WORLD DEVELOPMENT CO. LTD. Meeting Date:MAY 26, 2017 Record Date:MAY 22, 2017 Meeting Type:SPECIAL Ticker:17 Security ID:Y63084126 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Services Group Master Services Agreement, Services Group Transactions, Annual Caps, and Related Transactions Management For For NIPPON PROLOGIS REIT INC. Meeting Date:AUG 26, 2016 Record Date:MAY 31, 2016 Meeting Type:SPECIAL Ticker:3283 Security ID:J5528H104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles to Amend Dividend Payout Policy to Reflect Tax Reform - Amend Permitted Investment Objectives - Amend Asset Management Compensation Management For For 2 Elect Executive Director Sakashita, Masahiro Management For For 3 Elect Alternate Executive Director Yamaguchi, Satoshi Management For For 4.1 Elect Supervisory Director Shimamura, Katsumi Management For For 4.2 Elect Supervisory Director Hamaoka, Yoichiro Management For For 5 Elect Alternate Supervisory Director Oku, Kuninori Management For For PHYSICIANS REALTY TRUST Meeting Date:MAY 03, 2017 Record Date:MAR 01, 2017 Meeting Type:ANNUAL Ticker:DOC Security ID:71943U104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John T. Thomas Management For For 1.2 Elect Director Tommy G. Thompson Management For For 1.3 Elect Director Stanton D. Anderson Management For For 1.4 Elect Director Mark A. Baumgartner Management For For 1.5 Elect Director Albert C. Black, Jr. Management For For 1.6 Elect Director William A. Ebinger Management For For 1.7 Elect Director Richard A. Weiss Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For POST PROPERTIES, INC. Meeting Date:NOV 10, 2016 Record Date:SEP 26, 2016 Meeting Type:SPECIAL Ticker:PPS Security ID:737464107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For PROLOGIS, INC. Meeting Date:MAY 03, 2017 Record Date:MAR 09, 2017 Meeting Type:ANNUAL Ticker:PLD Security ID:74340W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Hamid R. Moghadam Management For For 1b Elect Director George L. Fotiades Management For For 1c Elect Director Lydia H. Kennard Management For For 1d Elect Director J. Michael Losh Management For For 1e Elect Director Irving F. Lyons, III Management For For 1f Elect Director David P. O'Connor Management For For 1g Elect Director Olivier Piani Management For For 1h Elect Director Jeffrey L. Skelton Management For For 1i Elect Director Carl B. Webb Management For For 1j Elect Director William D. Zollars Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For PUBLIC STORAGE Meeting Date:APR 26, 2017 Record Date:MAR 01, 2017 Meeting Type:ANNUAL Ticker:PSA Security ID:74460D109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald L. Havner, Jr. Management For For 1.2 Elect Director Tamara Hughes Gustavson Management For For 1.3 Elect Director Uri P. Harkham Management For For 1.4 Elect Director Leslie S. Heisz Management For For 1.5 Elect Director B. Wayne Hughes, Jr. Management For For 1.6 Elect Director Avedick B. Poladian Management For For 1.7 Elect Director Gary E. Pruitt Management For For 1.8 Elect Director Ronald P. Spogli Management For For 1.9 Elect Director Daniel C. Staton Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For REALTY INCOME CORPORATION Meeting Date:MAY 16, 2017 Record Date:MAR 09, 2017 Meeting Type:ANNUAL Ticker:O Security ID:756109104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kathleen R. Allen Management For For 1b Elect Director John P. Case Management For For 1c Elect Director A. Larry Chapman Management For For 1d Elect Director Priya Cherian Huskins Management For For 1e Elect Director Michael D. McKee Management For For 1f Elect Director Gregory T. McLaughlin Management For For 1g Elect Director Ronald L. Merriman Management For For 1h Elect Director Stephen E. Sterrett Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year REGENCY CENTERS CORPORATION Meeting Date:FEB 24, 2017 Record Date:JAN 23, 2017 Meeting Type:SPECIAL Ticker:REG Security ID:758849103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Increase Authorized Common Stock Management For For 3 Approve Increase in Size of Board Management For For 4 Adjourn Meeting Management For For REGENCY CENTERS CORPORATION Meeting Date:APR 27, 2017 Record Date:MAR 10, 2017 Meeting Type:ANNUAL Ticker:REG Security ID:758849103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Martin E. Stein, Jr. Management For For 1b Elect Director Joseph Azrack Management For For 1c Elect Director Raymond L. Bank Management For For 1d Elect Director Bryce Blair Management For For 1e Elect Director C. Ronald Blankenship Management For For 1f Elect Director Mary Lou Fiala Management For For 1g Elect Director Chaim Katzman Management For For 1h Elect Director Peter Linneman Management For For 1i Elect Director David P. O'Connor Management For For 1j Elect Director John C. Schweitzer Management For For 1k Elect Director Thomas G. Wattles Management For For 2 Advisory Vote on Say on Pay Frequency Management One Year One Year 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify KPMG LLP as Auditors Management For For RETAIL PROPERTIES OF AMERICA, INC. Meeting Date:MAY 25, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:RPAI Security ID:76131V202 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bonnie S. Biumi Management For For 1.2 Elect Director Frank A. Catalano, Jr. Management For For 1.3 Elect Director Paul R. Gauvreau Management For For 1.4 Elect Director Robert G. Gifford Management For For 1.5 Elect Director Gerald M. Gorski Management For For 1.6 Elect Director Steven P. Grimes Management For For 1.7 Elect Director Richard P. Imperiale Management For For 1.8 Elect Director Peter L. Lynch Management For For 1.9 Elect Director Thomas J. Sargeant Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Bylaws Management For For 5 Ratify Deloitte & Touche LLP as Auditors Management For For REXFORD INDUSTRIAL REALTY, INC. Meeting Date:MAY 23, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:REXR Security ID:76169C100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard S. Ziman Management For Withhold 1.2 Elect Director Howard Schwimmer Management For For 1.3 Elect Director Michael S. Frankel Management For For 1.4 Elect Director Robert L. Antin Management For For 1.5 Elect Director Steven C. Good Management For For 1.6 Elect Director Tyler H. Rose Management For Withhold 1.7 Elect Director Peter E. Schwab Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Majority Voting for Uncontested Election of Directors Management For For SCENTRE GROUP Meeting Date:APR 05, 2017 Record Date:APR 03, 2017 Meeting Type:ANNUAL Ticker:SCG Security ID:Q8351E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve the Remuneration Report Management For For 3 Elect Andrew Harmos as Director Management For For 4 Elect Aliza Knox as Director Management For For SEGRO PLC Meeting Date:APR 20, 2017 Record Date:APR 18, 2017 Meeting Type:ANNUAL Ticker:SGRO Security ID:G80277141 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Approve Remuneration Policy Management For For 5 Re-elect Gerald Corbett as Director Management For For 6 Re-elect Christopher Fisher as Director Management For For 7 Re-elect Baroness Ford as Director Management For For 8 Re-elect Andy Gulliford as Director Management For For 9 Re-elect Martin Moore as Director Management For For 10 Re-elect Phil Redding as Director Management For For 11 Re-elect Mark Robertshaw as Director Management For For 12 Re-elect David Sleath as Director Management For For 13 Re-elect Doug Webb as Director Management For For 14 Elect Soumen Das as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Specified Capital Investment Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For SIMON PROPERTY GROUP, INC. Meeting Date:MAY 10, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:SPG Security ID:828806109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Glyn F. Aeppel Management For For 1b Elect Director Larry C. Glasscock Management For For 1c Elect Director Karen N. Horn Management For For 1d Elect Director Allan Hubbard Management For For 1e Elect Director Reuben S. Leibowitz Management For For 1f Elect Director Gary M. Rodkin Management For For 1g Elect Director Daniel C. Smith Management For For 1h Elect Director J. Albert Smith, Jr. Management For For 2 Advisory Vote on Say on Pay Frequency Management One Year One Year 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For SINO LAND COMPANY LTD. Meeting Date:OCT 28, 2016 Record Date:OCT 24, 2016 Meeting Type:ANNUAL Ticker:83 Security ID:Y80267126 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1 Elect Daryl Ng Win Kong as Director Management For Against 3.2 Elect Ringo Chan Wing Kwong as Director Management For Against 3.3 Elect Gordon Lee Ching Keung as Director Management For Against 3.4 Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Deloitte Touche Tohmatsu as Auditor and Authorize Board to Fix Their Remuneration Management For For 5.1 Authorize Repurchase of Issued Share Capital Management For For 5.2 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5.3 Authorize Reissuance of Repurchased Shares Management For Against SL GREEN REALTY CORP. Meeting Date:JUN 01, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:SLG Security ID:78440X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Betsy Atkins Management For For 1b Elect Director Marc Holliday Management For For 1c Elect Director John S. Levy Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Declassify the Board of Directors Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year 6 Report on Pay Disparity Shareholder Against Against SMART REAL ESTATE INVESTMENT TRUST Meeting Date:MAY 11, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:SRU.UN Security ID:83179X108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Trustee Huw Thomas Management For For 1.2 Elect Trustee Jamie McVicar Management For For 1.3 Elect Trustee Kevin Pshebniski Management For For 1.4 Elect Trustee Michael Young Management For For 1.5 Elect Trustee Garry Foster Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Trustees to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For 4 Amend Declaration of Trust Management For For SPIRIT REALTY CAPITAL, INC. Meeting Date:JUN 28, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:SRC Security ID:84860W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jackson Hsieh Management For For 1.2 Elect Director Kevin M. Charlton Management For For 1.3 Elect Director Todd A. Dunn Management For For 1.4 Elect Director Richard I. Gilchrist Management For For 1.5 Elect Director Diane M. Morefield Management For For 1.6 Elect Director Sheli Z. Rosenberg Management For For 1.7 Elect Director Thomas D. Senkbeil Management For For 1.8 Elect Director Nicholas P. Shepherd Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SUMMIT HOTEL PROPERTIES, INC. Meeting Date:MAY 18, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:INN Security ID:866082100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel P. Hansen Management For For 1.2 Elect Director Bjorn R. L. Hanson Management For For 1.3 Elect Director Jeffrey W. Jones Management For For 1.4 Elect Director Kenneth J. Kay Management For For 1.5 Elect Director Thomas W. Storey Management For For 2 Ratify Ernst & Young, LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Charter to Remove Antitakeover Provisions to Opt Out of Maryland's Unsolicited Takeover Act Management For For SUN HUNG KAI PROPERTIES LTD. Meeting Date:NOV 09, 2016 Record Date:NOV 04, 2016 Meeting Type:ANNUAL Ticker:16 Security ID:Y82594121 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1a Elect Kwok Kai-wang, Christopher as Director Management For For 3.1b Elect Kwok Ping-luen, Raymond as Director Management For For 3.1c Elect Lee Shau-kee as Director Management For For 3.1d Elect Wong Chik-wing, Mike as Director Management For For 3.1e Elect Yip Dicky Peter as Director Management For For 3.1f Elect Wong Yue-chim, Richard as Director Management For For 3.1g Elect Fung Kwok-lun, William as Director Management For Against 3.1h Elect Leung Nai-pang, Norman as Director Management For For 3.1i Elect Leung Kui-king, Donald as Director Management For For 3.1j Elect Kwan Cheuk-yin, William as Director Management For For 3.2 Approve Directors' Fees Management For For 4 Approve Deloitte Touche Tohmatsu as Auditor and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against SUNSTONE HOTEL INVESTORS, INC. Meeting Date:APR 28, 2017 Record Date:MAR 23, 2017 Meeting Type:ANNUAL Ticker:SHO Security ID:867892101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John V. Arabia Management For For 1.2 Elect Director W. Blake Baird Management For Withhold 1.3 Elect Director Andrew Batinovich Management For For 1.4 Elect Director Z. Jamie Behar Management For For 1.5 Elect Director Thomas A. Lewis, Jr. Management For For 1.6 Elect Director Murray J. McCabe Management For For 1.7 Elect Director Douglas M. Pasquale Management For For 1.8 Elect Director Keith P. Russell Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year TF ADMINISTRADORA S. DE R.L. DE C.V. (TERRAFINA) Meeting Date:APR 19, 2017 Record Date:APR 07, 2017 Meeting Type:ANNUAL Ticker:TERRA 13 Security ID:P2R51T187 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements Management For For 2 Approve Annual Report Management For For 3 Elect or Dismiss Members of Trust Technical Committee Management For For 4 Authorize Board to Ratify and Execute Approved Resolutions Management For For TF ADMINISTRADORA S. DE R.L. DE C.V. (TERRAFINA) Meeting Date:MAY 09, 2017 Record Date:APR 28, 2017 Meeting Type:SPECIAL Ticker:TERRA 13 Security ID:P2R51T187 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Documents of Operation to Allow Repurchase of Certificates Management For For 2 Authorize Trustee and or Common Representative to Carry out All Necessary Actions to Formalize Adopted Resolutions Management For For 3 Authorize Board to Ratify and Execute Approved Resolutions Management For For THE BRITISH LAND COMPANY PLC Meeting Date:JUL 19, 2016 Record Date:JUL 15, 2016 Meeting Type:ANNUAL Ticker:BLND Security ID:G15540118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Re-elect Aubrey Adams as Director Management For For 5 Re-elect Lucinda Bell as Director Management For For 6 Re-elect Simon Borrows as Director Management For For 7 Re-elect John Gildersleeve as Director Management For For 8 Re-elect Lynn Gladden as Director Management For For 9 Re-elect Chris Grigg as Director Management For For 10 Re-elect William Jackson as Director Management For For 11 Re-elect Charles Maudsley as Director Management For For 12 Re-elect Tim Roberts as Director Management For For 13 Re-elect Tim Score as Director Management For For 14 Re-elect Lord Turnbull as Director Management For For 15 Re-elect Laura Wade-Gery as Director Management For For 16 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 17 Authorise Board to Fix Remuneration of Auditors Management For For 18 Approve Scrip Dividend Management For For 19 Approve Political Donations and Expenditures Management For For 20 Amend 2013 Long-Term Incentive Plan Management For For 21 Authorise Issue of Equity with Pre-emptive Rights Management For For 22 Authorise Issue of Equity without Pre-emptive Rights Management For For 23 Authorise Issue of Equity without Pre-emptive Rights Management For For 24 Authorise Market Purchase of Ordinary Shares Management For For 25 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For THE MACERICH COMPANY Meeting Date:JUN 01, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL Ticker:MAC Security ID:554382101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John H. Alschuler Management For For 1b Elect Director Arthur M. Coppola Management For For 1c Elect Director Edward C. Coppola Management For For 1d Elect Director Steven R. Hash Management For For 1e Elect Director Fred S. Hubbell Management For For 1f Elect Director Diana M. Laing Management For For 1g Elect Director Mason G. Ross Management For For 1h Elect Director Steven L. Soboroff Management For For 1i Elect Director Andrea M. Stephen Management For For 1j Elect Director John M. Sullivan Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year THE UNITE GROUP PLC Meeting Date:NOV 30, 2016 Record Date:NOV 28, 2016 Meeting Type:SPECIAL Ticker:UTG Security ID:G9283N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles of Association Management For For THE UNITE GROUP PLC Meeting Date:MAY 11, 2017 Record Date:MAY 09, 2017 Meeting Type:ANNUAL Ticker:UTG Security ID:G9283N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Phil White as Director Management For For 5 Re-elect Richard Smith as Director Management For For 6 Re-elect Joe Lister as Director Management For For 7 Re-elect Richard Simpson as Director Management For For 8 Re-elect Manjit Wolstenholme as Director Management For For 9 Re-elect Sir Tim Wilson as Director Management For For 10 Re-elect Andrew Jones as Director Management For For 11 Re-elect Elizabeth McMeikan as Director Management For For 12 Reappoint Deloitte LLP as Auditors Management For For 13 Authorise Board to Fix Remuneration of Auditors Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 17 Amend Articles of Association Management For For 18 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For THE WHARF (HOLDINGS) LTD. Meeting Date:MAY 10, 2017 Record Date:MAY 02, 2017 Meeting Type:ANNUAL Ticker:4 Security ID:Y8800U127 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2a Elect Stephen Tin Hoi Ng as Director Management For For 2b Elect Doreen Yuk Fong Lee as Director Management For For 2c Elect Vincent Kang Fang as Director Management For For 2d Elect David Muir Turnbull as Director Management For For 3a Approve Increase in Rate of Annual Fee Payable to Chairman of the Company Management For For 3b Approve Increase in Rate of Annual Fee Payable to Directors Other than the Chairman Management For For 3c Approve Increase in Rate of Annual Fee Payable to Audit Committee Members Management For For 3d Approve Annual Fee Payable to the Remuneration Committee Members Management For For 4 Approve KPMG as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against TOKYO TATEMONO CO. LTD. Meeting Date:MAR 29, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:8804 Security ID:J88333133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 14 Management For For 2.1 Elect Director Sakuma, Hajime Management For For 2.2 Elect Director Tanehashi, Makio Management For For 2.3 Elect Director Nomura, Hitoshi Management For For 2.4 Elect Director Shibayama, Hisao Management For For 2.5 Elect Director Kamo, Masami Management For For 2.6 Elect Director Fukui, Kengo Management For For 2.7 Elect Director Ozawa, Katsuhito Management For For 2.8 Elect Director Izumi, Akira Management For For 2.9 Elect Director Sasaki, Kyonosuke Management For For 2.10 Elect Director Kuroda, Norimasa Management For For 2.11 Elect Director Imai, Yoshiyuki Management For For 3 Appoint Statutory Auditor Kawakubo, Koji Management For For UNIBAIL RODAMCO SE Meeting Date:APR 25, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:UL Security ID:F95094110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 10.20 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions and Acknowledge the Absence of New Transactions Management For For 5 Approve Remuneration Policy for Supervisory Board Members Management For For 6 Approve Remuneration Policy for Chairman of the Management Board Management For For 7 Approve Remuneration Policy for Management Board Members Management For For 8 Non-Binding Vote on Compensation of Christophe Cuvillier, Chairman of the Management Board Management For For 9 Non-Binding Vote on Compensation of Olivier Bossard, Fabrice Mouchel, Astrid Panosyan, Jaap Tonckens and Jean-Marie Tritant, Members of the Management Board Management For For 10 Reelect Dagmar Kollmann as Supervisory Board Member Management For For 11 Elect Phllippe Collombel as Supervisory Board Member Management For For 12 Elect Colin Dyer as Supervisory Board Member Management For For 13 Elect Roderick Munsters as Supervisory Board Member Management For For 14 Renew Appointment of Ernst and Young Audit as Auditor Management For For 15 Renew Appointment of Deloitte et Associes as Auditor Management For For 16 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 17 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 18 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 75 Million Management For For 19 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 45 Million Management For For 20 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote under Items 18-19 Management For For 21 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 22 Authorize up to 3 Percent of Issued Capital for Use in Stock Option Plans Reserved for Employees and Executive Officers of the Company Management For For 23 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 24 Authorize Filing of Required Documents/Other Formalities Management For For VENTAS, INC. Meeting Date:MAY 18, 2017 Record Date:MAR 22, 2017 Meeting Type:ANNUAL Ticker:VTR Security ID:92276F100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Melody C. Barnes Management For For 1b Elect Director Debra A. Cafaro Management For For 1c Elect Director Jay M. Gellert Management For For 1d Elect Director Richard I. Gilchrist Management For For 1e Elect Director Matthew J. Lustig Management For For 1f Elect Director Roxanne M. Martino Management For For 1g Elect Director Walter C. Rakowich Management For For 1h Elect Director Robert D. Reed Management For For 1i Elect Director Glenn J. Rufrano Management For For 1j Elect Director James D. Shelton Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year VEREIT, INC. Meeting Date:MAY 03, 2017 Record Date:MAR 09, 2017 Meeting Type:ANNUAL Ticker:VER Security ID:92339V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Glenn J. Rufrano Management For For 1b Elect Director Hugh R. Frater Management For For 1c Elect Director David B. Henry Management For For 1d Elect Director Mary Hogan Preusse Management For For 1e Elect Director Richard J. Lieb Management For For 1f Elect Director Mark S. Ordan Management For For 1g Elect Director Eugene A. Pinover Management For For 1h Elect Director Julie G. Richardson Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For VICINITY CENTRES Meeting Date:NOV 18, 2016 Record Date:NOV 16, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:VCX Security ID:ADPV35975 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve the Remuneration Report Management For For 3a Elect Peter Hay as Director Management For For 3b Elect David Thurin as Director Management For For 3c Elect Trevor Gerber as Director Management For Against 4 Approve the Grant of Performance Rights to Angus McNaughton Management For For VONOVIA SE Meeting Date:MAY 16, 2017 Record Date: Meeting Type:ANNUAL Ticker:VNA Security ID:D9581T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.12 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2016 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2016 Management For For 5 Ratify KPMG AG as Auditors for Fiscal 2017 and as as Auditors for the First Quarter of Fiscal 2018 Management For For 6 Approve Creation of EUR 66.55 Million Pool of Capital without Preemptive Rights Management For For 7 Change Location of Registered Office Headquarters Management For For 8 Amend Articles Re: Article 17 "Change Majority Requirements at Annual General Meeting" Management For For VORNADO REALTY TRUST Meeting Date:MAY 18, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:VNO Security ID:929042109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael Lynne Management For For 1.2 Elect Director David M. Mandelbaum Management For Withhold 1.3 Elect Director Mandakini Puri Management For For 1.4 Elect Director Daniel R. Tisch Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year WASHINGTON REAL ESTATE INVESTMENT TRUST Meeting Date:JUN 01, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:WRE Security ID:939653101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Declassify the Board of Directors Management For For 2 Amend Bylaws Management For For 3.1 Elect Director Benjamin S. Butcher Management For For 3.2 Elect Director Edward S. Civera Management For For 3.3 Elect Director Ellen M. Goitia Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year 6 Ratify Ernst & Young LLP as Auditors Management For For WEINGARTEN REALTY INVESTORS Meeting Date:APR 24, 2017 Record Date:MAR 03, 2017 Meeting Type:ANNUAL Ticker:WRI Security ID:948741103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew M. Alexander Management For For 1.2 Elect Director Standford Alexander Management For For 1.3 Elect Director Shelagmichael Brown Management For For 1.4 Elect Director James W. Crownover Management For For 1.5 Elect Director Stephen A. Lasher Management For For 1.6 Elect Director Thomas L. Ryan Management For Withhold 1.7 Elect Director Douglas W. Schnitzer Management For For 1.8 Elect Director C. Park Shaper Management For For 1.9 Elect Director Marc J. Shapiro Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year WELLTOWER INC. Meeting Date:MAY 04, 2017 Record Date:MAR 07, 2017 Meeting Type:ANNUAL Ticker:HCN Security ID:95040Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kenneth J. Bacon Management For For 1b Elect Director Thomas J. DeRosa Management For For 1c Elect Director Jeffrey H. Donahue Management For For 1d Elect Director Fred S. Klipsch Management For For 1e Elect Director Geoffrey G. Meyers Management For For 1f Elect Director Timothy J. Naughton Management For Against 1g Elect Director Sharon M. Oster Management For For 1h Elect Director Judith C. Pelham Management For For 1i Elect Director Sergio D. Rivera Management For For 1j Elect Director R. Scott Trumbull Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year WESTFIELD CORP Meeting Date:APR 07, 2017 Record Date:APR 05, 2017 Meeting Type:ANNUAL Ticker:WFD Security ID:Q9701H107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve the Remuneration Report Management For For 3 Elect Brian Schwartz as Director Management For For 4 Elect Roy Furman as Director Management For For 5 Elect Mark R Johnson as Director Management For For 6 Elect Steven Lowy as Director Management For For 7 Elect Jeffrey Goldstein as Director Management For For 8 Elect Dawn Ostroff as Director Management For For Franklin International Growth Fund ALKERMES PLC Meeting Date:MAY 24, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:ALKS Security ID:G01767105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul J. Mitchell Management For For 1.2 Elect Director Richard F. Pops Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Amend Omnibus Stock Plan Management For For 5 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights Management For For 6 Adjourn Meeting Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For AMEC FOSTER WHEELER PLC Meeting Date:JUN 02, 2017 Record Date:MAY 31, 2017 Meeting Type:ANNUAL Ticker:AMFW Security ID:G02604117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Jon Lewis as Director Management For For 4 Elect Bob Card as Director Management For For 5 Re-elect John Connolly as Director Management For For 6 Re-elect Ian McHoul as Director Management For For 7 Re-elect Linda Adamany as Director Management For For 8 Re-elect Colin Day as Director Management For For 9 Re-elect Roy Franklin as Director Management For For 10 Re-elect Stephanie Newby as Director Management For For 11 Reappoint Ernst & Young LLP as Auditors Management For For 12 Authorise Board to Fix Remuneration of Auditors Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For AMEC FOSTER WHEELER PLC Meeting Date:JUN 15, 2017 Record Date:JUN 13, 2017 Meeting Type:SPECIAL Ticker:AMFW Security ID:G02604117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Matters Relating to the All-Share Offer by John Wood Group plc for Amec Foster Wheeler plc Management For For AMEC FOSTER WHEELER PLC Meeting Date:JUN 15, 2017 Record Date:JUN 13, 2017 Meeting Type:COURT Ticker:AMFW Security ID:G02604117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For ARM HOLDINGS PLC Meeting Date:AUG 30, 2016 Record Date:AUG 25, 2016 Meeting Type:SPECIAL Ticker:ARM Security ID:G0483X122 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Cash Acquisition of ARM Holdings plc by SoftBank Group Corp Management For Did Not Vote ARM HOLDINGS PLC Meeting Date:AUG 30, 2016 Record Date:AUG 25, 2016 Meeting Type:COURT Ticker:ARM Security ID:G0483X122 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For Did Not Vote AZIMUT HOLDING S.P.A. Meeting Date:APR 27, 2017 Record Date:APR 18, 2017 Meeting Type:ANNUAL Ticker:AZM Security ID:T0783G106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Statutory Reports, and Allocation of Income Management For For 2.1 Elect CEO Sergio Albarelli as Director Management For For 2.2 Elect CFO Alessandro Zambotti as Director Management For For 3 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For For 4.1 Approve Increase in Fixed-Variable Compensation Ratio Management For Against 4.2 Approve Remuneration Policy Management For Against A Deliberations on Possible Legal Action Against Directors if Presented by Shareholders Management None For CI FINANCIAL CORP. Meeting Date:APR 20, 2017 Record Date:FEB 21, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:CIX Security ID:125491100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter W. Anderson Management For For 1.2 Elect Director Sonia A. Baxendale Management For For 1.3 Elect Director Paul W. Derksen Management For For 1.4 Elect Director William T. Holland Management For For 1.5 Elect Director David P. Miller Management For For 1.6 Elect Director Stephen T. Moore Management For For 1.7 Elect Director Tom P. Muir Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Restricted Share Unit Plan Management For For 4 Amend Quorum Requirements Management For For 5 Advisory Vote on Executive Compensation Approach Management For For COCHLEAR LTD. Meeting Date:OCT 18, 2016 Record Date:OCT 16, 2016 Meeting Type:ANNUAL Ticker:COH Security ID:Q25953102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 2.1 Approve the Remuneration Report Management For For 3.1 Elect Yasmin Allen as Director Management For For 3.2 Elect Donal O'Dwyer as Director Management For Against 4.1 Approve the Grant of Securities to Chris Smith, Chief Executive Officer & President of the Company Management For For CSL LTD. Meeting Date:OCT 12, 2016 Record Date:OCT 10, 2016 Meeting Type:ANNUAL Ticker:CSL Security ID:Q3018U109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2a Elect Marie McDonald as Director Management For For 2b Elect Megan Clark as Director Management For For 2c Elect Tadataka Yamada as Director Management For For 3 Approve the Remuneration Report Management For For 4 Approve the Grant of Performance Options and Performance Rights to Paul Perreault, Chief Executive Officer and Managing Director of the Company Management For For 5 Approve the Increase in Maximum Aggregate Remuneration of Non-Executive Directors Management For Against DELPHI AUTOMOTIVE PLC Meeting Date:APR 27, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:DLPH Security ID:G27823106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Joseph S. Cantie Management For For 2 Elect Director Kevin P. Clark Management For For 3 Elect Director Gary L. Cowger Management For For 4 Elect Director Nicholas M. Donofrio Management For For 5 Elect Director Mark P. Frissora Management For For 6 Elect Director Rajiv L. Gupta Management For For 7 Elect Director Sean O. Mahoney Management For For 8 Elect Director Timothy M. Manganello Management For For 9 Elect Director Ana G. Pinczuk Management For For 10 Elect Director Thomas W. Sidlik Management For For 11 Elect Director Bernd Wiedemann Management For For 12 Elect Director Lawrence A. Zimmerman Management For For 13 Ratify Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DEUTSCHE BOERSE AG Meeting Date:MAY 17, 2017 Record Date: Meeting Type:ANNUAL Ticker:DB1 Security ID:D1882G119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 2.35 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2016 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2016 Management For For 5 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For 6 Authorize Use of Financial Derivatives when Repurchasing Shares Management For For 7 Approve Creation of EUR 6 Million Pool of Capital with Preemptive Rights Management For For 8 Ratify KPMG AG as Auditors for Fiscal 2017 Management For For DOLLARAMA INC. Meeting Date:JUN 07, 2017 Record Date:APR 19, 2017 Meeting Type:ANNUAL Ticker:DOL Security ID:25675T107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joshua Bekenstein Management For For 1.2 Elect Director Gregory David Management For For 1.3 Elect Director Elisa D. Garcia C. Management For For 1.4 Elect Director Stephen Gunn Management For For 1.5 Elect Director Nicholas Nomicos Management For For 1.6 Elect Director Larry Rossy Management For For 1.7 Elect Director Neil Rossy Management For For 1.8 Elect Director Richard Roy Management For For 1.9 Elect Director Huw Thomas Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Advance Notice Requirement Management For For 4 Advisory Vote on Executive Compensation Approach Management For For DSV A/S Meeting Date:MAR 09, 2017 Record Date:MAR 02, 2017 Meeting Type:ANNUAL Ticker:DSV Security ID:K3013J154 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Report of Board Management None None 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve Remuneration of Directors for 2017 in the Amount of DKK 1.35 Million for the Chairman; DKK 675,000 for the Vice Chairman, and DKK 450,000 for Other Directors Management For For 4 Approve Allocation of Income and Dividends of DKK 1.80 Per Share Management For For 5.1 Reelect Kurt Larsen as Director Management For For 5.2 Reelect Annette Sadolin as Director Management For For 5.3 Reelect Birgit Norgaard as Director Management For For 5.4 Reelect Thomas Plenborg as Director Management For For 5.5 Reelect Robert Steen Kledal as Director Management For For 5.6 Reelect Jorgen Moller as Director Management For For 6 Ratify PricewaterhouseCoopers as Auditors Management For For 7 Other Proposals from Board or Shareholders (None submitted) Management None None 8 Other Business Management None None EXPERIAN PLC Meeting Date:JUL 20, 2016 Record Date:JUL 18, 2016 Meeting Type:ANNUAL Ticker:EXPN Security ID:G32655105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Luiz Fleury as Director Management For For 4 Re-elect Brian Cassin as Director Management For For 5 Re-elect Roger Davis as Director Management For For 6 Re-elect Deirdre Mahlan as Director Management For For 7 Re-elect Lloyd Pitchford as Director Management For For 8 Re-elect Don Robert as Director Management For For 9 Re-elect George Rose as Director Management For For 10 Re-elect Paul Walker as Director Management For For 11 Re-elect Kerry Williams as Director Management For For 12 Appoint KPMG LLP as Auditors Management For For 13 Authorise Board to Fix Remuneration of Auditors Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For GEA GROUP AG Meeting Date:APR 20, 2017 Record Date:MAR 29, 2017 Meeting Type:ANNUAL Ticker:G1A Security ID:D28304109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.80 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2016 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2016 Management For For 5 Ratify KPMG AG as Auditors for Fiscal 2017 Management For For 6 Approve Creation of EUR 77 Million Pool of Capital with Preemptive Rights Management For For GN STORE NORD A/S Meeting Date:MAR 14, 2017 Record Date:MAR 07, 2017 Meeting Type:ANNUAL Ticker:GN Security ID:K4001S214 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Report of Board Management None None 2 Accept Financial Statements and Statutory Reports; Approve Discharge of Management and Board Management For For 3 Approve Allocation of Income and Dividends of DKK 1.15 Per Share Management For For 4 Approve Remuneration of Directors in the Amount of DKK 750,000 for Chairman, DKK 500,000 for Vice Chairman, and DKK 250,000 for Other Members; Approve Remuneration for Committee Work; Approve Meeting Fees Management For For 5a Reelect Per Wold-Olsen as Director Management For For 5b Reelect William E. Hoover as Director Management For For 5c Reelect Wolfgang Reim as Director Management For For 5d Reelect Carsten Krogsgaard Thomsen as Director Management For For 5e Reelect Helene Barnekow as Director Management For For 5f Reelect Ronica Wang as Director Management For For 6 Ratify Ernst&Young as Auditors Management For For 7a Authorize Share Repurchase Program Management For For 7b Approve DKK 36.4 Million Reduction in Share Capital via Share Cancellation Management For For 7c Approve Creation of DKK 116 Million Pool of Capital without Preemptive Rights Management For For 7d Approve Issuance of Convertible Debt Instruments without Preemptive Rights up to Aggregate Nominal Amount of DKK 58 Million Management For For 7e Approve Guidelines for Incentive-Based Compensation for Executive Management and Board Management For For 7f Amend Articles Re: Name Change of NASDAQ OMX Copenhagen A/S Management For For 8 Proposals From Shareholders (None Submitted) Management None None 9 Other Business Management None None HIKMA PHARMACEUTICALS PLC Meeting Date:MAY 19, 2017 Record Date:MAY 17, 2017 Meeting Type:ANNUAL Ticker:HIK Security ID:G4576K104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 4 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 5 Elect Nina Henderson as Director Management For For 6 Re-elect Said Darwazah as Director Management For For 7 Re-elect Mazen Darwazah as Director Management For For 8 Re-elect Robert Pickering as Director Management For For 9 Re-elect Ali Al-Husry as Director Management For For 10 Re-elect Dr Ronald Goode as Director Management For For 11 Re-elect Patrick Butler as Director Management For For 12 Re-elect Dr Jochen Gann as Director Management For For 13 Re-elect John Castellani as Director Management For For 14 Re-elect Dr Pamela Kirby as Director Management For For 15 Approve Remuneration Policy Management For Against 16 Approve Remuneration Report Management For For 17 Approve the Extension of the Effective Period of the Executive Incentive Plan Management For Against 18 Approve Increase in the Aggregate Limit of Fees Payable to Directors Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 22 Authorise Market Purchase of Ordinary Management For For 23 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For ITV PLC Meeting Date:MAY 10, 2017 Record Date:MAY 08, 2017 Meeting Type:ANNUAL Ticker:ITV Security ID:G4984A110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Approve Final Dividend Management For For 5 Approve Special Dividend Management For For 6 Elect Salman Amin as Director Management For For 7 Re-elect Peter Bazalgette as Director Management For For 8 Re-elect Adam Crozier as Director Management For For 9 Re-elect Roger Faxon as Director Management For For 10 Re-elect Ian Griffiths as Director Management For For 11 Re-elect Mary Harris as Director Management For For 12 Re-elect Andy Haste as Director Management For For 13 Re-elect Anna Manz as Director Management For For 14 Re-elect John Ormerod as Director Management For For 15 Reappoint KPMG LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 20 Authorise EU Political Donations and Expenditure Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For JUST EAT PLC Meeting Date:APR 27, 2017 Record Date:APR 25, 2017 Meeting Type:ANNUAL Ticker:JE. Security ID:G5215U106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect John Hughes as Director Management For For 4 Re-elect David Buttress as Director Management For For 5 Re-elect Gwyn Burr as Director Management For For 6 Re-elect Frederic Coorevits as Director Management For For 7 Re-elect Andrew Griffith as Director Management For For 8 Re-elect Diego Oliva as Director Management For For 9 Elect Paul Harrison as Director Management For For 10 Elect Roisin Donnelly as Director Management For For 11 Reappoint Deloitte LLP as Auditors Management For For 12 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For KBC GROEP NV Meeting Date:MAY 04, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:KBC Security ID:B5337G162 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Directors' Reports (Non-Voting) Management None None 2 Receive Auditors' Reports (Non-Voting) Management None None 3 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Management None None 4 Adopt Financial Statements Management For For 5 Approve Allocation of Income and Dividends Management For For 6 Approve Remuneration Report Management For Against 7 Approve Discharge of Directors Management For For 8 Approve Discharge of Auditors Management For For 9a Approve Cooptation and Elect Katelijn Callewaert as Director Management For Against 9b Approve Cooptation and Elect Matthieu Vanhove as Director Management For Against 9c Approve Cooptation and Elect Walter Nonneman as Director Management For Against 9d Reelect Philippe Vlerick as Director Management For Against 9e Elect Hendrik Scheerlinck as Director Management For Against 10 Transact Other Business Management None None KONINKLIJKE DSM NV Meeting Date:MAY 03, 2017 Record Date:APR 05, 2017 Meeting Type:ANNUAL Ticker:DSM Security ID:N5017D122 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Discuss Remuneration Report Management None None 4 Adopt Financial Statements and Statutory Reports Management For For 5a Amend Article 32.3 Re: Dividend on Cumulative Preference Shares Management For For 5b Receive Explanation on Company's Reserves and Dividend Policy Management None None 5c Approve Dividends of EUR 1.75 Per Share Management For For 6a Approve Discharge of Management Board Management For For 6b Approve Discharge of Supervisory Board Management For For 7 Reelect Dimitri de Vreeze to Management Board Management For For 8a Elect John Ramsay to Supervisory Board Management For For 8b Elect Frits Dirk van Paaschen to Supervisory Board Management For For 9 Ratify KPMG as Auditors Management For For 10a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 10b Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 11 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12 Approve Cancellation of Repurchased Shares Management For For 13 Allow Questions Management None None 14 Close Meeting Management None None LINE CORPORATION Meeting Date:MAR 30, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:3938 Security ID:ADPV37188 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles to Change Location of Head Office - Clarify Provisions on Alternate Statutory Auditors Management For For 2.1 Elect Director Idezawa, Takeshi Management For For 2.2 Elect Director Masuda, Jun Management For For 2.3 Elect Director Joongho Shin Management For For 2.4 Elect Director In Joon Hwang Management For For 2.5 Elect Director Hae Jin Lee Management For For 2.6 Elect Director Kunihiro, Tadashi Management For For 2.7 Elect Director Kotaka, Koji Management For For 2.8 Elect Director Hatoyama, Rehito Management For For 3 Appoint Alternate Statutory Auditor Watanabe, Naoki Management For For 4 Approve Stock Option Plan Management For For LUXOTTICA GROUP S.P.A. Meeting Date:APR 28, 2017 Record Date:APR 19, 2017 Meeting Type:ANNUAL Ticker:LUX Security ID:T6444Z110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Approve Remuneration Policy Management For Against A Deliberations on Possible Legal Action Against Directors if Presented by Shareholders Management None Against MERCADOLIBRE, INC. Meeting Date:JUN 13, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:MELI Security ID:58733R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Susan Segal Management For For 1.2 Elect Director Mario Eduardo Vazquez Management For For 1.3 Elect Director Alejandro Nicolas Aguzin Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Co. S.A. as Auditors Management For For MTU AERO ENGINES AG Meeting Date:MAY 04, 2017 Record Date: Meeting Type:ANNUAL Ticker:MTX Security ID:D5565H104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.90 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2016 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2016 Management For For 5 Ratify Ernst & Young GmbH as Auditors for Fiscal 2017 Management For For NOBLE GROUP LIMITED Meeting Date:NOV 03, 2016 Record Date: Meeting Type:SPECIAL Ticker:N21 Security ID:G6542T119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Proposed Disposal Management For For NOBLE GROUP LIMITED Meeting Date:APR 28, 2017 Record Date: Meeting Type:ANNUAL Ticker:N21 Security ID:G6542T119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Elect Iain Ferguson Bruce as Director Management For For 3 Elect Richard Paul Margolis as Director Management For For 4 Elect William James Randallas Director Management For For 5 Elect Jeffrey Scott Frase as Director Management For For 6 Elect Zhang Shoulin as Director Management For For 7 Approve Directors' Fees Management For For 8 Approve Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 9 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For Against 10 Authorize Share Repurchase Program Management For For 11 Approve Issuance of Shares Under the Noble Group Limited Scrip Dividend Scheme Management For For 12 Approve Grant of Options and Issuance of Shares Under the Noble Group Share Option Scheme 2014 Management For Against 13 Approve Grant of Awards and Issuance of Shares Under the Noble Group Performance Share Plan Management For Against 14 Approve Grant of Awards and Issuance of Shares Under the Noble Group Restricted Share Plan 2014 Management For Against NOBLE GROUP LIMITED Meeting Date:APR 28, 2017 Record Date: Meeting Type:SPECIAL Ticker:N21 Security ID:G6542T119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Share Consolidation Management For For RECKITT BENCKISER GROUP PLC Meeting Date:MAY 04, 2017 Record Date:MAY 02, 2017 Meeting Type:ANNUAL Ticker:RB. Security ID:G74079107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Adrian Bellamy as Director Management For Abstain 5 Re-elect Nicandro Durante as Director Management For For 6 Re-elect Mary Harris as Director Management For For 7 Re-elect Adrian Hennah as Director Management For For 8 Re-elect Kenneth Hydon as Director Management For Against 9 Re-elect Rakesh Kapoor as Director Management For For 10 Re-elect Pamela Kirby as Director Management For For 11 Re-elect Andre Lacroix as Director Management For For 12 Re-elect Chris Sinclair as Director Management For For 13 Re-elect Judith Sprieser as Director Management For For 14 Re-elect Warren Tucker as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For RECKITT BENCKISER GROUP PLC Meeting Date:MAY 31, 2017 Record Date:MAY 26, 2017 Meeting Type:SPECIAL Ticker:RB. Security ID:G74079107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition of Mead Johnson Nutrition Company Management For For SANTEN PHARMACEUTICAL CO. LTD. Meeting Date:JUN 23, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:4536 Security ID:J68467109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 13 Management For For 2.1 Elect Director Kurokawa, Akira Management For For 2.2 Elect Director Ito, Takeshi Management For For 2.3 Elect Director Tsujimura, Akihiro Management For For 2.4 Elect Director Taniuchi, Shigeo Management For For 2.5 Elect Director Katayama, Takayuki Management For For 2.6 Elect Director Oishi, Kanoko Management For For 2.7 Elect Director Shintaku, Yutaro Management For For SAP SE Meeting Date:MAY 10, 2017 Record Date:APR 18, 2017 Meeting Type:ANNUAL Ticker:SAP Security ID:D66992104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.25 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2016 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2016 Management For Against 5 Ratify KPMG AG as Auditors for Fiscal 2017 Management For For START TODAY CO LTD Meeting Date:JUN 27, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:3092 Security ID:J7665M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, With a Final Dividend of JPY 16 Management For For 2 Amend Articles to Amend Business Lines - Amend Provisions on Number of Directors Management For For 3.1 Elect Director Maezawa, Yusaku Management For Against 3.2 Elect Director Yanagisawa, Koji Management For For 3.3 Elect Director Oishi, Akiko Management For For 3.4 Elect Director Muto, Takanobu Management For For 3.5 Elect Director Okura, Mineki Management For For 3.6 Elect Director Sawada, Kotaro Management For For 3.7 Elect Director Shimizu, Toshiaki Management For For 3.8 Elect Director Ito, Masahiro Management For For 3.9 Elect Director Ono, Koji Management For For 4 Approve Compensation Ceiling for Directors Management For For SYMRISE AG Meeting Date:MAY 17, 2017 Record Date:APR 25, 2017 Meeting Type:ANNUAL Ticker:SY1 Security ID:D827A1108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.85 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2016 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2016 Management For For 5 Ratify Ernst & Young as Auditors for Fiscal 2017 Management For For 6 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR 1.5 Billion; Approve Creation of EUR 20 Million Pool of Conditional Capital to Guarantee Conversion Rights Management For For THE SAGE GROUP PLC Meeting Date:FEB 28, 2017 Record Date:FEB 26, 2017 Meeting Type:ANNUAL Ticker:SGE Security ID:G7771K142 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Re-elect Donald Brydon as Director Management For For 4 Re-elect Neil Berkett as Director Management For For 5 Re-elect Drummond Hall as Director Management For For 6 Re-elect Steve Hare as Director Management For For 7 Re-elect Jonathan Howell as Director Management For For 8 Re-elect Stephen Kelly as Director Management For For 9 Reappoint Ernst & Young LLP as Auditors Management For For 10 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 11 Approve Remuneration Report Management For For 12 Authorise Issue of Equity with Pre-emptive Rights Management For For 13 Authorise Issue of Equity without Pre-emptive Rights Management For For 14 Authorise Market Purchase of Ordinary Shares Management For For 15 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For THE WEIR GROUP PLC Meeting Date:APR 27, 2017 Record Date:APR 25, 2017 Meeting Type:ANNUAL Ticker:WEIR Security ID:G95248137 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Approve Remuneration Policy Management For For 5 Elect John Heasley as Director Management For For 6 Re-elect Charles Berry as Director Management For For 7 Re-elect Jon Stanton as Director Management For For 8 Re-elect Alan Ferguson as Director Management For For 9 Re-elect Melanie Gee as Director Management For For 10 Re-elect Mary Jo Jacobi as Director Management For For 11 Re-elect Sir Jim McDonald as Director Management For For 12 Re-elect Richard Menell as Director Management For For 13 Re-elect John Mogford as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Specified Capital Investment Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For UMICORE Meeting Date:APR 25, 2017 Record Date:APR 11, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:UMI Security ID:B95505168 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Directors' and Auditors' Reports (Non-Voting) Management None None 2 Approve Remuneration Report Management For For 3 Approve Financial Statements and Allocation of Income, and Dividends of EUR 1.30 per Share Management For For 4 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Management None None 5 Approve Discharge of Directors Management For For 6 Approve Discharge of Auditors Management For For 7.1 Reelect Ines Kolmees as Director Management For For 7.2 Elect Liat Ben-Zur as Director Management For For 7.3 Elect Gerard Lamarche as Director Management For For 7.4 Approve Remuneration of Directors Management For For 8.1 Ratify PricewaterhouseCoopers as Auditors Management For For 8.2 Approve Auditors' Remuneration Management For For 1 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For WOLSELEY PLC Meeting Date:NOV 29, 2016 Record Date:NOV 27, 2016 Meeting Type:ANNUAL Ticker:WOS Security ID:G9736L124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Tessa Bamford as Director Management For For 5 Re-elect John Daly as Director Management For For 6 Re-elect Gareth Davis as Director Management For For 7 Re-elect Pilar Lopez as Director Management For For 8 Re-elect John Martin as Director Management For For 9 Re-elect Alan Murray as Director Management For For 10 Re-elect Frank Roach as Director Management For For 11 Re-elect Darren Shapland as Director Management For For 12 Re-elect Jacqueline Simmonds as Director Management For For 13 Reappoint Deloitte LLP as Auditors Management For For 14 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 15 Authorise EU Political Donations and Expenditure Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For WOLSELEY PLC Meeting Date:MAY 23, 2017 Record Date:MAY 21, 2017 Meeting Type:SPECIAL Ticker:WOS Security ID:G9736L124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Change of Company Name to Ferguson plc Management For For WORLDPAY GROUP PLC Meeting Date:MAY 10, 2017 Record Date:MAY 08, 2017 Meeting Type:ANNUAL Ticker:WPG Security ID:G97744109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve US Employee Stock Purchase Plan Management For For 4 Reappoint KPMG LLP as Auditors Management For For 5 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 6 Approve Final Dividend Management For For 7 Re-elect John Allan as Director Management For For 8 Re-elect Philip Jansen as Director Management For For 9 Re-elect Ron Kalifa as Director Management For For 10 Re-elect Rick Medlock as Director Management For For 11 Re-elect Deanna Oppenheimer as Director Management For For 12 Re-elect Sir Michael Rake as Director Management For For 13 Elect Karen Richardson as Director Management For For 14 Re-elect Martin Scicluna as Director Management For For 15 Authorise EU Political Donations and Expenditure Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For Franklin International Small Cap Growth Fund AMEC FOSTER WHEELER PLC Meeting Date:JUN 02, 2017 Record Date:MAY 31, 2017 Meeting Type:ANNUAL Ticker:AMFW Security ID:G02604117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Jon Lewis as Director Management For For 4 Elect Bob Card as Director Management For For 5 Re-elect John Connolly as Director Management For For 6 Re-elect Ian McHoul as Director Management For For 7 Re-elect Linda Adamany as Director Management For For 8 Re-elect Colin Day as Director Management For For 9 Re-elect Roy Franklin as Director Management For For 10 Re-elect Stephanie Newby as Director Management For For 11 Reappoint Ernst & Young LLP as Auditors Management For For 12 Authorise Board to Fix Remuneration of Auditors Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For AMEC FOSTER WHEELER PLC Meeting Date:JUN 15, 2017 Record Date:JUN 13, 2017 Meeting Type:SPECIAL Ticker:AMFW Security ID:G02604117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Matters Relating to the All-Share Offer by John Wood Group plc for Amec Foster Wheeler plc Management For For AMEC FOSTER WHEELER PLC Meeting Date:JUN 15, 2017 Record Date:JUN 13, 2017 Meeting Type:COURT Ticker:AMFW Security ID:G02604117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For ARA ASSET MANAGEMENT LIMITED Meeting Date:MAR 23, 2017 Record Date: Meeting Type:COURT Ticker:D1R Security ID:G04512102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For ARCH CAPITAL GROUP LTD. Meeting Date:MAY 04, 2017 Record Date:MAR 08, 2017 Meeting Type:ANNUAL Ticker:ACGL Security ID:G0450A105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kewsong Lee Management For For 1b Elect Director Louis J. Paglia Management For For 1c Elect Director Brian S. Posner Management For For 1d Elect Director John D. Vollaro Management For For 2a Elect Director Robert Appleby as Designated Company Director of Non-U.S. Subsidiaries Management For For 2b Elect Director Anthony Asquith as Designated Company Director of Non-U.S. Subsidiaries Management For For 2c Elect Director Dennis R. Brand as Designated Company Director of Non-U.S. Subsidiaries Management For For 2d Elect Director Ian Britchfield as Designated Company Director of Non-U.S. Subsidiaries Management For For 2e Elect Director Pierre-Andre Camps as Designated Company Director of Non-U.S. Subsidiaries Management For For 2f Elect Director Paul Cole as Designated Company Director of Non-U.S. Subsidiaries Management For For 2g Elect Director Graham B.R. Collis as Designated Company Director of Non-U.S. Subsidiaries Management For For 2h Elect Director Michael Constantinides as Designated Company Director of Non-U.S. Subsidiaries Management For For 2i Elect Director Stephen J. Curley as Designated Company Director of Non-U.S. Subsidiaries Management For For 2j Elect Director Nick Denniston as Designated Company Director of Non-U.S. Subsidiaries Management For For 2k Elect Director Seamus Fearon as Designated Company Director of Non-U.S. Subsidiaries Management For For 2l Elect Director Michael Feetham as Designated Company Director of Non-U.S. Subsidiaries Management For For 2m Elect Director Beau H. Franklin as Designated Company Director of Non-U.S. Subsidiaries Management For For 2n Elect Director Giuliano Giovannetti as Designated Company Director of Non-U.S. Subsidiaries Management For For 2o Elect Director Michael Hammer as Designated Company Director of Non-U.S. Subsidiaries Management For For 2p Elect Director W. Preston Hutchings as Designated Company Director of Non-U.S. Subsidiaries Management For For 2q Elect Director Constantine Iordanou as Designated Company Director of Non-U.S. Subsidiaries Management For For 2r Elect Director Michael H. Kier as Designated Company Director of Non-U.S. Subsidiaries Management For For 2s Elect Director Jason Kittinger as Designated Company Director of Non-U.S. Subsidiaries Management For For 2t Elect Director Gerald Konig as Designated Company Director of Non-U.S. Subsidiaries Management For For 2u Elect Director Mark D. Lyons as Designated Company Director of Non-U.S. Subsidiaries Management For For 2v Elect Director Patrick Mailloux as Designated Company Director of Non-U.S. Subsidiaries Management For For 2w Elect Director Paul Martin as Designated Company Director of Non-U.S. Subsidiaries Management For For 2x Elect Director Robert McDowell as Designated Company Director of Non-U.S. Subsidiaries Management For For 2y Elect Director David H. McElroy as Designated Company Director of Non-U.S. Subsidiaries Management For For 2z Elect Director Francois Morin as Designated Company Director of Non-U.S. Subsidiaries Management For For 2aa Elect Director David J. Mulholland as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ab Elect Director Mark Nolan as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ac Elect Director Nicolas Papadopoulo as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ad Elect Director Michael Price as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ae Elect Director Elisabeth Quinn as Designated Company Director of Non-U.S. Subsidiaries Management For For 2af Elect Director Maamoun Rajeh as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ag Elect Director Andrew T. Rippert as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ah Elect Director Arthur Scace as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ai Elect Director Soren Scheuer as Designated Company Director of Non-U.S. Subsidiaries Management For For 2aj Elect Director Matthew Shulman as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ak Elect Director Budhi Singh as Designated Company Director of Non-U.S. Subsidiaries Management For For 2al Elect Director William A. Soares as Designated Company Director of Non-U.S. Subsidiaries Management For For 2am Elect Director Scott Stirling as Designated Company Director of Non-U.S. Subsidiaries Management For For 2an Elect Director Hugh Sturgess as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ao Elect Director Ross Totten as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ap Elect Director Gerald Wolfe as Designated Company Director of Non-U.S. Subsidiaries Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year ASATSU-DK INC. Meeting Date:MAR 29, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:9747 Security ID:J03014107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ueno, Shinichi Management For For 1.2 Elect Director Nakai, Noriyuki Management For For 1.3 Elect Director Uemura, Yoshiki Management For For 1.4 Elect Director Ishiwata, Yoshitaka Management For For 1.5 Elect Director Stuart Neish Management For For 1.6 Elect Director Kido, Hideaki Management For For BENETEAU SA Meeting Date:JAN 27, 2017 Record Date:JAN 24, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:BEN Security ID:F09419106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Transaction with BH Re: Current Account Waiver Management For For 4 Approve Additional Pension Scheme Agreement with Herve Gastinel, Christophe Caudrelier, and Jean-Paul Chapeleau Management For For 5 Advisory Vote on Compensation of Yves Lyon-Caen, Chairman of the Supervisory Board Management For For 6 Advisory Vote on Compensation of Louis-Claude Roux, Vice-Chairman of the Supervisory Board Management For For 7 Advisory Vote on Compensation of Herve Gastinel, Chairman of the Management Board Management For For 8 Advisory Vote on Compensation of Christophe Caudrelier, Member of the Management Board Management For For 9 Advisory Vote on Compensation of Clara Demaria, Member of the Management Board Management For For 10 Advisory Vote on Compensation of Jean-Paul Chapeleau, Member of the Management Board Management For For 11 Advisory Vote on Compensation of Aymeric Duthoit, Member of the Management Board Management For For 12 Approve Treatment of Losses and Dividends of EUR 0.10 per Share Management For For 13 Reelect Claude Brignon as Supervisory Board Member Management For For 14 Elect Anne Leitzgen as Supervisory Board Member Management For For 15 Approve Remuneration of Directors in the Aggregate Amount of EUR 300,000 Management For For 16 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 17 Authorize up to 1 Percent of Issued Capital for Use in Restricted Stock Plans Management For For 18 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 19 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 20 Authorize Filing of Required Documents/Other Formalities Management For For BERENDSEN PLC Meeting Date:APR 27, 2017 Record Date:APR 25, 2017 Meeting Type:ANNUAL Ticker:BRSN Security ID:G1011R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect James Drummond as Director Management For For 5 Re-elect Kevin Quinn as Director Management For For 6 Re-elect Iain Ferguson as Director Management For For 7 Re-elect Maarit Aarni-Sirvio as Director Management For For 8 Re-elect Lucy Dimes as Director Management For For 9 Re-elect David Lowden as Director Management For For 10 Re-elect Andrew Wood as Director Management For For 11 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 12 Authorise Board to Fix Remuneration of Auditors Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For C&C GROUP PLC Meeting Date:JUL 07, 2016 Record Date:JUL 05, 2016 Meeting Type:ANNUAL Ticker:GCC Security ID:G1826G107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividends Management For For 3a Elect Vincent Crowley as a Director Management For For 3b Elect Rory Macnamara as a Director Management For For 3c Reelect Sir Brian Stewart as a Director Management For For 3d Reelect Stephen Glancey as a Director Management For For 3e Reelect Kenny Neison as a Director Management For For 3f Reelect Joris Brams as a Director Management For For 3g Reelect Emer Finnan as a Director Management For For 3h Reelect Stewart Gilliland as a Director Management For For 3i Reelect Richard Holroyd as a Director Management For For 3j Reelect Breege O'Donoghue as a Director Management For For 4 Authorize Board to Fix Remuneration of Auditors Management For For 5 Approve Remuneration Report Management For For 6 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights Management For For 7 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 8 Authorize Share Repurchase Program Management For For 9 Authorise Reissuance of Repurchased Shares Management For For CARPETRIGHT PLC Meeting Date:SEP 07, 2016 Record Date:SEP 05, 2016 Meeting Type:ANNUAL Ticker:CPR Security ID:G19083107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Bob Ivell as Director Management For For 4 Re-elect Wilfred Walsh as Director Management For For 5 Re-elect Neil Page as Director Management For For 6 Re-elect Sandra Turner as Director Management For For 7 Re-elect David Clifford as Director Management For For 8 Re-elect Andrew Page as Director Management For For 9 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 10 Authorise Board to Fix Remuneration of Auditors Management For For 11 Authorise Issue of Equity with Pre-emptive Rights Management For For 12 Authorise Issue of Equity without Pre-emptive Rights Management For For 13 Authorise Issue of Equity without Pre-emptive Rights Management For For 14 Authorise EU Political Donations and Expenditure Management For For 15 Authorise Market Purchase of Ordinary Shares Management For For 16 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For CLARKSON PLC Meeting Date:MAY 12, 2017 Record Date:MAY 10, 2017 Meeting Type:ANNUAL Ticker:CKN Security ID:G21840106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Approve Final Dividend Management For For 5 Re-elect James Hughes-Hallett as Director Management For For 6 Re-elect Andrew Case as Director Management For For 7 Re-elect Peter Anker as Director Management For For 8 Re-elect Jeffrey Woyda as Director Management For For 9 Re-elect Peter Backhouse as Director Management For For 10 Re-elect Birger Nergaard as Director Management For For 11 Re-elect Edmond Warner as Director Management For For 12 Elect Marie-Louise Clayton as Director Management For For 13 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For CLOETTA AB Meeting Date:APR 04, 2017 Record Date:MAR 29, 2017 Meeting Type:ANNUAL Ticker:CLA B Security ID:W2397U105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Chairman of Meeting Management For Did Not Vote 3 Prepare and Approve List of Shareholders Management For Did Not Vote 4 Approve Agenda of Meeting Management For Did Not Vote 5 Designate Inspector(s) of Minutes of Meeting Management For Did Not Vote 6 Acknowledge Proper Convening of Meeting Management For Did Not Vote 7 Receive Financial Statements and Statutory Reports Management None None 8 Receive Board's Report Management None None 9 Receive President's Report Management None None 10 Accept Financial Statements and Statutory Reports Management For Did Not Vote 11 Approve Allocation of Income and Dividends of SEK 0.75 Per Share Management For Did Not Vote 12 Approve Discharge of Board and President Management For Did Not Vote 13 Determine Number of Members (7) and Deputy Members (0) of Board Management For Did Not Vote 14 Approve Remuneration of Directors in the Amount of SEK 620,000 for Chairman, and SEK 285,000 for Other Directors; Approve Remuneration for Committee Work; Approve Remuneration of Auditors Management For Did Not Vote 15a Elect Mikael Aru as New Director Management For Did Not Vote 15b Reelect Lilian Fossum Biner as Director Management For Did Not Vote 15c Reelect Lottie Knutson as Director Management For Did Not Vote 15d Reelect Mikael Norman as Director Management For Did Not Vote 15e Reelect Adriaan Nuhn as Director Management For Did Not Vote 15f Reelect Camilla Svenfelt as Director Management For Did Not Vote 15g Reelect Mikael Svenfelt as Director Management For Did Not Vote 16 Elect Lilian Fossum Biner as Board Chairman Management For Did Not Vote 17 Ratify KPMG as Auditors Management For Did Not Vote 18 Approve Nominating Committee Procedures Management For Did Not Vote 19 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For Did Not Vote 20 Approve Share Matching Plan LTI 2017 Management For Did Not Vote 21 Close Meeting Management None None COUNTRYWIDE PLC Meeting Date:APR 27, 2017 Record Date:APR 25, 2017 Meeting Type:ANNUAL Ticker:CWD Security ID:G31610101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Re-elect Peter Long as Director Management For For 5 Re-elect David Watson as Director Management For For 6 Re-elect Alison Platt as Director Management For For 7 Re-elect Jim Clarke as Director Management For For 8 Re-elect Caleb Kramer as Director Management For For 9 Re-elect Richard Adam as Director Management For For 10 Re-elect Catherine Turner as Director Management For For 11 Re-elect Jane Lighting as Director Management For For 12 Re-elect Rupert Gavin as Director Management For For 13 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 14 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Approve Waiver on Tender-Bid Requirement Management For For DALATA HOTEL GROUP PLC Meeting Date:MAY 10, 2017 Record Date:MAY 08, 2017 Meeting Type:ANNUAL Ticker:DHG Security ID:G2630L100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4a Re-elect John Hennessy as Director Management For For 4b Re-elect Patrick McCann as Director Management For For 4c Re-elect Stephen McNally as Director Management For For 4d Re-elect Dermot Crowley as Director Management For For 4e Re-elect Robert Dix as Director Management For For 4f Re-elect Alf Smiddy as Director Management For For 4g Re-elect Margaret Sweeney as Director Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Approve Long Term Incentive Plan Management For For 7 Authorise Issue of Equity with Pre-emptive Rights Management For For 8 Authorise Issue of Equity without Pre-emptive Rights Management For For 9 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 10 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For DIANA SHIPPING INC. Meeting Date:MAY 11, 2017 Record Date:MAR 22, 2017 Meeting Type:ANNUAL Ticker:DSX Security ID:Y2066G104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Apostolos Kontoyannis Management For For 1.2 Elect Director Semiramis Paliou Management For For 1.3 Elect Director Konstantinos Fotiadis Management For For 2 Ratify Ernst & Young (Hellas) Certified Auditors Accountants S.A as Auditors Management For For ELIS Meeting Date:MAY 19, 2017 Record Date:MAY 16, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:ELIS Security ID:F2976F106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income Management For For 4 Approve Transfer from Issuance Premium Account to Shareholders for an Amount of EUR 0.37 per Share Management For For 5 Approve Auditors' Special Report on Related-Party Transactions and Acknowledge Ongoing Transactions and Absence of New Transactions Management For For 6 Reelect Philippe Audouin as Supervisory Board Member Management For For 7 Reelect Florence Noblot as Supervisory Board Member Management For For 8 Ratify Appointment of Magali Chesse as Supervisory Board Member Management For For 9 Elect Anne-Laure Commault as Supervisory Board Member Management For For 10 Approve Remuneration Policy of the Chairman of the Supervisory Board Management For For 11 Approve Remuneration Policy of Supervisory Board Members Management For For 12 Approve Remuneration Policy of the Chairman of the Management Board Management For For 13 Approve Remuneration Policy of Members of the Management Board Management For For 14 Non-Binding Vote on Compensation of Thierry Morin, Chairman of the Supervisory Board Management For For 15 Non-Binding Vote on Compensation of Xavier Martire, Chairman of the Management Board Management For For 16 Non-Binding Vote on Compensation of Louis Guyot and Matthieu Lecharny, Members of Management Board Management For For 17 Change Location of Registered Office to sis 5, Boulevard Louis Loucheur, 92210 Saint-Cloud France Management For For 18 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 19 Amend Article 17 of Bylaws Re: Supervisory Board Employee Representative Management For For 20 Amend Article 4 of Bylaws Re: Headquarters Management For For 21 Delegate Power to the Board of Directors to Amend the Bylaws to Comply with New Regulation Management For For 22 Approve Reduction in Share Capital Through Reduction of Par Value Management For For 23 Amend Article 6 of Bylaws to Reflect Changes in Capital Management For For 24 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 70 Million if Item 22 is Adopted or EUR 700 Million if Item 22 is Not Adopted Management For For 25 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 14 Million if Item 22 is Adopted or EUR 140 Million if Item 22 is Not Adopted Management For For 26 Approve Issuance of Equity or Equity-Linked Securities for up to 10 Percent of Issued Capital Per Year for Private Placements, up to Aggregate Nominal Amount of EUR 14 Million if Item 22 is Adopted or EUR 140 Million if Item 22 is Not Adopted Management For For 27 Authorize Board to Set Issue Price for 10 Percent Per Year of Issued Capital Pursuant to Issue Authority without Preemptive Rights Management For For 28 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 29 Set Total Limit for Capital Increase to Result from All Issuance Requests up to Aggregate Nominal Amount of EUR 70 Million if Item 22 is Adopted or EUR 700 Million if Item 22 is Not Adopted Management For For 30 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 31 Authorize Filing of Required Documents/Other Formalities Management For For EULER HERMES GROUP Meeting Date:MAY 24, 2017 Record Date:MAY 19, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:ELE Security ID:F2013Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of IncomeDividends of EUR 4.68 per Share Management For For 4 Acknowledge Reevaluation of Reserve Account Management For For 5 Approve Auditors' Special Report on Related-Party Transactions Regarding New Transactions Management For For 6 Renew Appointment of Exco Paris Ace as Auditor Management For For 7 Renew Appointment of KPMG SA as Auditor Management For For 8 Decision not to Renew Emmanuel Charrier as Alternate Auditor Management For For 9 Decision not to Renew KPMG Audit FS I as Alternate Auditor Management For For 10 Approve Remuneration Policy of the Chairman of the Management Board and Members of the Management Board Management For For 11 Approve Remuneration Policy of the Chairman of the Supervisory Board and Members of the Supervisory Board Management For For 12 Non-Binding Vote on Compensation of Wilfried Verstraete, Chairman of the Management Board Management For For 13 Non-Binding Vote on Compensation of Frederic Biziere, Paul Overeem, Clarisse Kopff, Gerd-Uwe Baden, Dirk Oevermann, Members of the Management Board until Mar. 31, 2016 and Michele Pignotti and Ludovic Senecaut, Members of Board since Mar. 31, 2016 Management For For 14 Non-Binding Vote on Compensation of Clement Booth, Chairman of the Supervisory Board until May 25, 2016, and Axel Theis, Chairman of the Supervisory Board since May 25, 2016 Management For For 15 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 16 Amend Article 4 of Bylaws to Comply with New Regulations Re: Company Headquarters Management For For 17 Amend Article 12 of Bylaws to Comply with New Regulations Re: Powers Management For For 18 Amend Article 19 of Bylaws to Comply with New Regulations Re: Auditor Management For For 19 Amend Article 11 of Bylaws Re: Shareholding Requirements for Directors Management For For 20 Delegate Power to the Supervisory Board to Amend the Bylaws to Comply with New Regulation Management For For 21 Authorize Filing of Required Documents/Other Formalities Management For For FAIRFAX FINANCIAL HOLDINGS LIMITED Meeting Date:APR 20, 2017 Record Date:MAR 10, 2017 Meeting Type:ANNUAL Ticker:FFH Security ID:303901102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Anthony F. Griffiths Management For For 1.2 Elect Director Robert J. Gunn Management For For 1.3 Elect Director Alan D. Horn Management For For 1.4 Elect Director Karen L. Jurjevich Management For For 1.5 Elect Director John R.V. Palmer Management For For 1.6 Elect Director Timothy R. Price Management For For 1.7 Elect Director Brandon W. Sweitzer Management For For 1.8 Elect Director Lauren C. Templeton Management For For 1.9 Elect Director Benjamin P. Watsa Management For For 1.10 Elect Director V. Prem Watsa Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For FAIRFAX INDIA HOLDINGS CORPORATION Meeting Date:APR 20, 2017 Record Date:MAR 10, 2017 Meeting Type:ANNUAL Ticker:FFXDF Security ID:303897102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director V. Prem Watsa Management For For 1.2 Elect Director Anthony F. Griffiths Management For For 1.3 Elect Director Alan D. Horn Management For For 1.4 Elect Director Christopher D. Hodgson Management For For 1.5 Elect Director Deepak Parekh Management For For 1.6 Elect Director Harsha Raghavan Management For For 1.7 Elect Director Chandran Ratnaswami Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For GRAFTON GROUP PLC Meeting Date:MAY 09, 2017 Record Date:MAY 07, 2017 Meeting Type:ANNUAL Ticker:GFTU Security ID:G4035Q189 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2a Re-elect Michael Roney as Director Management For For 2b Re-elect Frank van Zanten as Director Management For For 2c Re-elect Paul Hampden Smith as Director Management For For 2d Elect Susan Murray as Director Management For For 2e Elect Vincent Crowley as Director Management For For 2f Re-elect David Arnold as Director Management For For 2g Re-elect Gavin Slark as Director Management For For 3 Authorise Board to Fix Remuneration of Auditors Management For For 4 Approve Remuneration Report Management For For 5 Approve Remuneration Policy Management For For 6 Approve Increase in the Aggregate Limit of Fees Payable to Directors Management For For 7 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 8 Authorise Issue of Equity with Pre-emptive Rights Management For For 9 Authorise Issue of Equity without Pre-emptive Rights Management For For 10 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 11 Authorise Market Purchase of Shares Management For For 12 Authorise Reissuance of Repurchased Shares Management For For 13 Amend Long Term Incentive Plan Management For For GREEN REIT PLC Meeting Date:DEC 08, 2016 Record Date:DEC 06, 2016 Meeting Type:ANNUAL Ticker:GN1 Security ID:G40968102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Authorize Board to Fix Remuneration of Auditors Management For For 4a Re-elect Stephen Vernon as Director Management For For 4b Re-elect Jerome Kennedy as Director Management For For 4c Re-elect Thom Wernink as Director Management For For 4d Re-elect Gary Kennedy as Director Management For For 4e Re-elect Pat Gunne as Director Management For For 4f Re-elect Gary McGann as Director Management For For 5 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights Management For For 6 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 7 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights in Connection with an Acquisition or Capital investment Management For For 8 Authorize Share Repurchase Program Management For For HANG LUNG GROUP LIMITED Meeting Date:APR 27, 2017 Record Date:APR 25, 2017 Meeting Type:ANNUAL Ticker:10 Security ID:Y30148111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Gerald Lokchung Chan as Director Management For Against 3b Elect Lap-Chee Tsui as Director Management For For 3c Elect Martin Cheung Kong Liao as Director Management For For 3d Elect Adriel Wenbwo Chan as Director Management For For 3e Authorize Board to Fix Remuneration of Directors Management For For 4 Approve KPMG as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against HEADLAM GROUP PLC Meeting Date:MAY 25, 2017 Record Date:MAY 23, 2017 Meeting Type:ANNUAL Ticker:HEAD Security ID:G43680100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Tony Judge as Director Management For For 4 Re-elect Andrew Eastgate as Director Management For For 5 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 6 Authorise Board to Fix Remuneration of Auditors Management For For 7 Approve Remuneration Report Management For For 8 Approve Remuneration Policy Management For For 9 Approve Increase in the Aggregate Amount of Fees Payable to Non-Executive Directors Management For For 10 Authorise Issue of Equity with Pre-emptive Rights Management For For 11 Approve Performance Share Plan Management For For 12 Approve Deferred Bonus Plan Management For For 13 Authorise Issue of Equity without Pre-emptive Rights Management For For 14 Authorise Market Purchase of Ordinary Shares Management For For 15 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For IRISH RESIDENTIAL PROPERTIES REIT PLC Meeting Date:MAY 30, 2017 Record Date:MAY 28, 2017 Meeting Type:ANNUAL Ticker:IRES Security ID:G49456109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2a Elect Joan Garahy as Director Management For For 2b Re-elect David Ehrlich as Director Management For For 2c Re-elect Declan Moylan as Director Management For For 2d Re-elect Aidan O'Hogan as Director Management For For 2e Re-elect Thomas Schwartz as Director Management For For 2f Re-elect Phillip Burns as Director Management For For 2g Re-elect Margaret Sweeney as Director Management For For 3 Authorise Board to Fix Remuneration of Auditors Management For For 4 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 5 Fix the Aggregate Ordinary Remuneration Permitted to be Paid to Non-executive Directors Management For For 6 Authorise Issue of Equity with Pre-emptive Rights Management For For 7a Authorise Issue of Equity without Pre-emptive Rights Management For For 7b Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 8 Authorise Market Purchase of Ordinary Shares Management For For 9 Authorise Reissuance of Treasury Shares Management For For ISS A/S Meeting Date:MAR 30, 2017 Record Date:MAR 23, 2017 Meeting Type:ANNUAL Ticker:ISS Security ID:K5591Y107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Report of Board Management None None 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of DKK 7.70 Per Share Management For For 4 Approve Discharge of Management and Board Management For For 5 Authorize Share Repurchase Program Management For For 6 Approve Remuneration of Directors in the Amount of DKK 1.26 Million for Chairman, DKK 630,000 for Deputy Chairman and DKK 420,000 for Other Directors; Approve Compensation for Committee Work Management For For 7a Reelect Lord Allen of Kensington Kt CBE as Director Management For For 7b Reelect Thomas Berglund as Director Management For For 7c Reelect Claire Chiang as Director Management For For 7d Reelect Henrik Poulsen as Director Management For For 7e Reelect Ben Stevens as Director Management For For 7f Reelect Cynthia Mary Trudell as Director Management For For 8 Ratify Ernst & Young as Auditors Management For For 9 Other Business Management None None KENNEDY WILSON EUROPE REAL ESTATE PLC Meeting Date:APR 26, 2017 Record Date:APR 24, 2017 Meeting Type:ANNUAL Ticker:KWE Security ID:G9877R104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Ratify KPMG as Auditors Management For For 4 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 5 Re-elect Charlotte Valeur as Director Management For For 6 Re-elect William McMorrow as Director Management For For 7 Re-elect Mark McNicholas as Director Management For For 8 Re-elect Simon Radford as Director Management For For 9 Re-elect Mary Ricks as Director Management For For 10 Authorise Market Purchase of Ordinary Shares Management For For 11 Authorise Issue of Equity without Pre-emptive Rights Management For For LAR ESPANA REAL ESTATE SOCIMI SA Meeting Date:MAY 26, 2017 Record Date:MAY 19, 2017 Meeting Type:ANNUAL Ticker:LRE Security ID:E7S5A1113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements Management For For 2 Approve Consolidated and Standalone Management Reports Management For For 3 Approve Discharge of Board Management For For 4 Approve Allocation of Income and Dividends Management For For 5 Renew Appointment of Deloitte as Auditor Management For For 6.1 Fix Number of Directors at 7 Management For For 6.2 Elect Laurent Luccioni as Director Management For For 6.3 Reelect Jose Luis del Valle Doblado as Director Management For For 6.4 Reelect Pedro Luis Uriarte Santamarina as Director Management For For 6.5 Reelect Alec Emmott as Director Management For For 6.6 Reelect Roger Maxwell Cooke as Director Management For For 6.7 Reelect Miguel Pereda Espeso as Director Management For For 7 Allow Miguel Pereda Espeso to Be Involved in Other Companies Management For For 8 Authorize Increase in Capital up to 50 Percent via Issuance of Equity or Equity-Linked Securities, Excluding Preemptive Rights of up to 20 Percent Management For For 9 Authorize Issuance of Non-Convertible Bonds/Debentures and/or Other Debt Securities up to EUR 500 Million Management For For 10 Authorize Issuance of Convertible Bonds, Debentures, Warrants, and Other Debt Securities up to EUR 500 Million with Exclusion of Preemptive Rights up to 20 Percent of Capital Management For For 11 Authorize Share Repurchase and Capital Reduction via Amortization of Repurchased Shares Management For For 12 Approve Issuance of Shares for Grupo Lar Inversiones Inmobiliarias SA Management For For 13 Authorize Board to Ratify and Execute Approved Resolutions Management For For 14 Advisory Vote on Remuneration Report Management For For MORGAN SINDALL GROUP PLC Meeting Date:MAY 04, 2017 Record Date:MAY 02, 2017 Meeting Type:ANNUAL Ticker:MGNS Security ID:G81560107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Michael Findlay as Director Management For For 4 Re-elect John Morgan as Director Management For For 5 Re-elect Steve Crummett as Director Management For For 6 Re-elect Patrick De Smedt as Director Management For For 7 Re-elect Malcolm Cooper as Director Management For For 8 Re-elect Simon Gulliford as Director Management For For 9 Approve Remuneration Policy Management For For 10 Approve Remuneration Report Management For For 11 Reappoint Deloitte LLP as Auditors Management For For 12 Authorise Board to Fix Remuneration of Auditors Management For For 13 Authorise EU Political Donations and Expenditure Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For PAGEGROUP PLC Meeting Date:JUN 08, 2017 Record Date:JUN 06, 2017 Meeting Type:ANNUAL Ticker:PAGE Security ID:G68694119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Approve Final Dividend Management For For 5 Re-elect David Lowden as Director Management For For 6 Re-elect Simon Boddie as Director Management For For 7 Re-elect Patrick De Smedt as Director Management For For 8 Re-elect Danuta Gray as Director Management For For 9 Re-elect Steve Ingham as Director Management For For 10 Re-elect Kelvin Stagg as Director Management For For 11 Elect Michelle Healy as Director Management For For 12 Reappoint Ernst & Young LLP as Auditors Management For For 13 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise EU Political Donations and Expenditure Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call General Meeting with 14 Business Days' Notice Management For For 19 Approve Executive Single Incentive Plan Management For For PANALPINA WELTTRANSPORT (HOLDING) AG Meeting Date:MAY 03, 2017 Record Date: Meeting Type:ANNUAL Ticker:PWTN Security ID:H60147107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Dividends of CHF 3.75 per Share Management For For 4 Approve Creation of CHF 300,000 Pool of Capital without Preemptive Rights Management For For 5.1 Approve Remuneration of Board of Directors in the Amount of CHF 2.5 Million Management For For 5.2 Approve Remuneration of Executive Committee in the Amount of CHF 17.5 Million Management For For 5.3 Approve Remuneration Report Management For For 6.1 Reelect Peter Ulber as Director and Board Chairman Management For For 6.2 Elect Beat Walti as Director Management For For 6.3 Reelect Thomas Kern as Director Management For For 6.4 Reelect Pamela Knapp as Director Management For For 6.5 Reelect Ilias Laeber as Director Management For For 6.6 Reelect Chris Muntwyler as Director Management For For 6.7 Reelect Knud Stubkjaer as Director Management For For 6.8 Elect Dirk Reich as Director Management For For 7.1 Reappoint Peter Ulber as Member of the Compensation Committee Management For For 7.2 Reappoint Thomas Kern as Member of the Compensation Committee Management For For 7.3 Reappoint Chris Muntwyler as Member of the Compensation Committee Management For For 7.4 Reappoint Knud Stubkjaer as Member of the Compensation Committee Management For For 8 Designate Peter Zahn as Independent Proxy Management For For 9.1 Ratify KPMG AG as Auditors (Voting Item) Management None For 9.2 Ratify Deloitte AG as Auditors (Voting Item) Management None For 9.3 Ratify Ernst & Young AG as Auditors (Voting Item) Management None For 9.4 Ratify PricewaterhouseCoopers AG as Auditors (Voting Item) Management None For 10 Transact Other Business (Voting) Management For Abstain RENAISSANCERE HOLDINGS LTD. Meeting Date:MAY 17, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:RNR Security ID:G7496G103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David C. Bushnell Management For For 1b Elect Director James L. Gibbons Management For For 1c Elect Director Jean D. Hamilton Management For For 1d Elect Director Anthony M. Santomero Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Ernst & Young Ltd. as Auditors and Authorize Board to Fix Their Remuneration Management For For SCANDINAVIAN TOBACCO GROUP A/S Meeting Date:APR 26, 2017 Record Date:APR 19, 2017 Meeting Type:ANNUAL Ticker:STG Security ID:K8553U105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Report of Board Management None None 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of DKK 5.50 Per Share Management For For 4 Approve Remuneration of Directors in the Amount of DKK 1.2 Million for Chairman, DKK 700,000 for Vice Chairman, and DKK 400,000 for Other Directors; Approve Remuneration for Committee Work Management For For 5.1 Reelect Nigel Northridge as Director Management For For 5.2 Reelect Soren Bjerre-Nielsen as Director Management For For 5.3 Reelect Dianne Neal Blixt as Director Management For For 5.4 Reelect Conny Karlsson as Director Management For For 5.5 Reelect Luc Missorten as Director Management For For 5.6 Reelect Henning Kruse Petersen as Director Management For For 5.7 Elect Henrik Brandt as New Director Management For For 6 Ratify PricewaterhouseCoopers as Auditors Management For For 7 Other Business Management None None SERCO GROUP PLC Meeting Date:MAY 11, 2017 Record Date:MAY 09, 2017 Meeting Type:ANNUAL Ticker:SRP Security ID:G80400107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Elect John Rishton as Director Management For For 5 Re-elect Rupert Soames as Director Management For For 6 Re-elect Angus Cockburn as Director Management For For 7 Re-elect Edward Casey Jr as Director Management For For 8 Re-elect Michael Clasper as Director Management For For 9 Re-elect Ralph Crosby Jr as Director Management For For 10 Re-elect Roy Gardner as Director Management For For 11 Re-elect Rachel Lomax as Director Management For For 12 Re-elect Angie Risley as Director Management For For 13 Appoint KPMG LLP as Auditors Management For For 14 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 15 Authorise Market Purchase of Ordinary Shares Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 19 Authorise EU Political Donations and Expenditure Management For For 20 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For SLIGRO FOOD GROUP NV Meeting Date:MAR 22, 2017 Record Date:FEB 22, 2017 Meeting Type:ANNUAL Ticker:SLIGR Security ID:N8084E155 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Discuss Minutes of Previous Meeting Management None None 3 Receive Report of Management Board (Non-Voting) Management None None 4.a Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 4.b Presentation on the Audit of the Financial Statements by Auditor Management None None 4.c Adopt Financial Statements and Statutory Reports Management For For 4.d Approve Company's Reserves and Dividend Policy Management For For 4.e Approve Dividends of EUR 1.00 Per Share Management For For 4.f Approve Discharge of Management Board Management For For 4.g Approve Discharge of Supervisory Board Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6.a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Merger or Acquisition Management For For 6.b Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 7.a Elect G. van de Weerdhof to Supervisory Board Management For For 7.b Receive Information on F.Rijna as Chairman of the Board Management None None 8 Other Business (Non-Voting) Management None None STHREE PLC Meeting Date:APR 20, 2017 Record Date:APR 18, 2017 Meeting Type:ANNUAL Ticker:STHR Security ID:G8499E103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Approve Remuneration Policy Management For For 5 Re-elect Clay Brendish as Director Management For For 6 Re-elect Gary Elden as Director Management For For 7 Re-elect Alex Smith as Director Management For For 8 Re-elect Justin Hughes as Director Management For For 9 Re-elect Steve Quinn as Director Management For For 10 Re-elect Anne Fahy as Director Management For For 11 Re-elect Fiona MacLeod as Director Management For For 12 Re-elect Nadhim Zahawi as Director Management For For 13 Elect Denise Collis as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Approve EU Political Donations and Expenditure Management For For 17 Authorise the Company to Offer Key Individuals the Opportunity to Purchase Shareholdings in Certain of the Company's Subsidiaries Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For THE STRAITS TRADING COMPANY LIMITED Meeting Date:APR 27, 2017 Record Date: Meeting Type:ANNUAL Ticker:S20 Security ID:Y81708110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2a Elect Chew Gek Hiang as Director Management For For 2b Elect Yap Chee Keong as Director Management For For 2c Elect Gary Hilton Weiss as Director Management For Against 3 Approve Directors' Fees Management For For 4 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For Against 6 Other Business Management For Against TOTAL PRODUCE PLC Meeting Date:MAY 25, 2017 Record Date:MAY 23, 2017 Meeting Type:ANNUAL Ticker:T7O Security ID:G8983Q109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3(A) Re-elect Carl McCann as Director Management For For 3(B) Re-elect Frank Gernon as Director Management For For 3(C) Re-elect Jerome Kennedy as Director Management For For 4 Authorise Board to Fix Remuneration of Auditors Management For For 5 Authorise Issue of Equity with Pre-emptive Rights Management For For 6 Authorise Issue of Equity without Pre-emptive Rights Management For For 7 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 8 Authorise Market Purchase of Shares Management For For 9 Authorise Reissuance of Treasury Shares Management For For UPONOR Meeting Date:MAR 20, 2017 Record Date:MAR 08, 2017 Meeting Type:ANNUAL Ticker:UNR1V Security ID:X9518X107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management For For 4 Acknowledge Proper Convening of Meeting Management For For 5 Prepare and Approve List of Shareholders Management For For 6 Receive CEO's Review Management None None 7 Receive Financial Statements and Statutory Reports Management None None 8 Receive Auditor's Report Management None None 9 Accept Financial Statements and Statutory Reports Management For For 10 Approve Allocation of Income and Dividends of EUR 0.46 Per Share Management For For 11 Approve Discharge of Board and President Management For For 12 Approve Remuneration of Directors in the Amount of EUR 88,000 for Chairman, EUR 49,000 for Vice Chairman, and EUR 44,000 for Other Directors; Approve Remuneration for Committee Work; Approve Meeting Fees Management For For 13 Fix Number of Directors at Six Management For For 14 Reelect Jorma Eloranta, Markus Lengauer, Eva Nygren, Annika Paasikivi, and Jari Rosendal as Directors; Elect Pia Aaltonen-Forsell as New Director Management For For 15 Approve Remuneration of Auditors Management For For 16 Ratify Deloitte & Touche as Auditors Management For For 17 Authorize Share Repurchase Program Management For For 18 Approve Issuance of up to 7.2 Million Shares without Preemptive Rights Management For For 19 Close Meeting Management None None VESUVIUS PLC Meeting Date:MAY 10, 2017 Record Date:MAY 08, 2017 Meeting Type:ANNUAL Ticker:VSVS Security ID:G9339E105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Policy Management For For 4 Approve Remuneration Report Management For For 5 Re-elect Christer Gardell as Director Management For For 6 Re-elect Hock Goh as Director Management For For 7 Re-elect Jane Hinkley as Director Management For For 8 Re-elect Douglas Hurt as Director Management For For 9 Elect Holly Koeppel as Director Management For For 10 Re-elect John McDonough as Director Management For For 11 Re-elect Francois Wanecq as Director Management For For 12 Re-elect Guy Young as Director Management For For 13 Appoint PricewaterhouseCoopers LLP as Auditors Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For For 15 Authorise EU Political Donations and Expenditure Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For ZARDOYA OTIS S.A. Meeting Date:MAY 23, 2017 Record Date:MAY 19, 2017 Meeting Type:ANNUAL Ticker:ZOT Security ID:E9853W160 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Approve Discharge of Directors and Ratify Dividends Paid in FY 2016 Management For For 4 Approve Special Cash Dividends Management For For 5 Renew Appointment of PricewaterhouseCoopers as Auditor Management For For 6 Advisory Vote on Remuneration Report Management For Against 7 Approve Remuneration Policy Management For Against 8 Determine Profit Sharing Remuneration Management For Against 9 Authorize Share Repurchase Program Management For For 10 Authorize Board to Ratify and Execute Approved Resolutions Management For For 11 Allow Questions Management None None 12 Approve Minutes of Meeting Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Global Trust By (Signature and Title)* /s/Matthew T. Hinkle Matthew T. Hinkle, Chief Executive Officer – Finance and Administration Date August 28, 2017 * Print the name and title of each signing officer under his or her signature.
